Exhibit 10.2


EXECUTION VERSION


FIRST AMENDMENT dated as of September 4, 2020 (this “Agreement”), to the Term
Loan Credit Agreement dated as of February 10, 2020 (the “Existing Term Loan
Credit Agreement”), among OTIS WORLDWIDE CORPORATION, a Delaware corporation
(the “Company”), the LENDERS party thereto and JPMORGAN CHASE BANK, N.A., as
Administrative Agent.
WHEREAS, the Company has requested that the Existing Term Loan Credit Agreement
be amended as set forth herein; and
WHEREAS, the Lenders party hereto and the Administrative Agent are willing,
subject to the terms and conditions set forth below, to amend the Existing Term
Loan Credit Agreement on the terms set forth herein (the Existing Term Loan
Credit Agreement, as so amended, is referred to as the “Amended Term Loan Credit
Agreement”).
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
SECTION 1.Defined Terms. Capitalized terms used and not otherwise defined herein
(including in the preliminary statements hereto) have the meanings assigned to
them in the Amended Term Loan Credit Agreement.
SECTION 2.Amendments to the Existing Term Loan Credit Agreement. Effective as of
the First Amendment Effective Date (as defined below):
(a)The Existing Term Loan Credit Agreement is hereby amended by inserting the
language indicated in single or double underlined text (indicated textually in
the same manner as the following examples: single-underlined text or
single-underlined text) in Exhibit A hereto and by deleting the language
indicated by strikethrough text (indicated textually in the same manner as the
following example: stricken text or stricken text) in Exhibit A hereto.
(b)Each of Exhibits B, C and D to the Existing Term Loan Credit Agreement is
hereby amended and restated in its entirety to be in the form of Exhibit B, C
and D, respectively, attached to the Amended Term Loan Credit Agreement.
SECTION 3.Representations and Warranties. The Company represents and warrants to
the other parties hereto that:
(a)This Agreement has been duly authorized, executed and delivered by the
Company and constitutes a legal, valid and binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to
applicable



--------------------------------------------------------------------------------

2
bankruptcy, insolvency, reorganization, moratorium or other laws affecting
creditors’ rights generally and to general principles of equity, regardless of
whether considered in a proceeding in equity or at law.
(b)On and as of the First Amendment Effective Date, (i) the representations and
warranties of the Company set forth in Article III of the Amended Term Loan
Credit Agreement (other than Sections 3.05(b) and 3.06 thereof) are true and
correct (x) in the case of the representations and warranties qualified by
materiality or Material Adverse Effect in the text thereof, in all respects and
(y) in the case of the representations and warranties other than those
referenced in the foregoing clause (x), in all material respects and (ii) no
Default or Event of Default has occurred and is continuing.
SECTION 4.Effectiveness of this Agreement. This Agreement and the amendment of
the Existing Term Loan Credit Agreement as set forth in Section 2 hereof shall
become effective as of the first date (the “First Amendment Effective Date”) on
which each of the following conditions shall have been satisfied or waived:
(a)The Administrative Agent shall have executed a counterpart of this Agreement
and shall have received from the Company and the Lenders constituting the
Required Lenders either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) written evidence satisfactory to the Administrative Agent
(which may include email transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received reimbursement of all reasonable
out-of-pocket expenses incurred by it in connection with this Agreement that are
required to be reimbursed or paid by the Company under the Existing Term Loan
Credit Agreement, to the extent invoiced not less than one Business Day before
the First Amendment Effective Date.
The Administrative Agent shall promptly notify, in writing, the Company and the
Lenders of the First Amendment Effective Date, and such notice shall be
conclusive and binding.
SECTION 5.Effect of Amendment; No Novation. Except as expressly set forth
herein, this Agreement shall not by implication or otherwise limit, impair,
constitute a waiver of, or otherwise affect the rights and remedies of the
Administrative Agent or the Lenders under the Existing Term Loan Credit
Agreement and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the
Existing Term Loan Credit Agreement, which shall continue in full force and
effect in accordance with the provisions thereof. Nothing herein shall be deemed
to entitle the Company on any other occasion to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Amended Term Loan Credit



--------------------------------------------------------------------------------

3
Agreement in similar or different circumstances. Neither this Agreement nor any
provision hereof may be waived, amended or modified except in accordance with
the provisions of Section 9.02 of the Amended Term Loan Credit Agreement.
(a)On and after the First Amendment Effective Date, each reference in the
Existing Term Loan Credit Agreement to “this Agreement”, “hereunder”, “hereof”,
“herein” or words of like import, as used in the Existing Term Loan Credit
Agreement, shall refer to the Amended Term Loan Credit Agreement.
SECTION 6.Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
SECTION 7.Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
SECTION 8.Incorporation by Reference. Sections 9.06(b), 9.07, 9.09, 9.10, 9.11,
9.15 and 9.17 of the Existing Term Loan Credit Agreement are hereby incorporated
by reference herein, mutatis mutandis.
[The remainder of this page intentionally left blank.]








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective authorized officers as of the day and
year first above written.



OTIS WORLDWIDE CORPORATION,by/s/ Imelda Suit
Name:    Imelda Suit
Title:    Vice President, Treasurer









[Signature Page to First Amendment to the Otis Term Loan Credit Agreement]


--------------------------------------------------------------------------------



JPMORGAN CHASE BANK, N.A., individually and as the Administrative Agent,


by/s/ Jonathan BennettName:    Jonathan BennettTitle:    Executive Director













[Signature Page to First Amendment to the Otis Term Loan Credit Agreement]


--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: WELLS FARGO BANK,
NATIONAL ASSOCIATION


by/s/ Matt J PerrizoName:    Matt J PerrizoTitle:    Director















--------------------------------------------------------------------------------



SIGNATURE PAGE TO
FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




BANK OF AMERICA, N.A.


by/s/ Thor O’ConnellName:    Thor O’ConnellTitle:    Vice President







SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Citibank, N.A.:


by/s/ Susan OlsenName:    Susan OlsenTitle:    Vice President





SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: SUMITOMO MITSUI
BANKING CORPORATION


by/s/ Jun AshleyName:    Jun AshleyTitle:    Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION


UNICREDIT BANK AG, NEW YORK
BRANCH


by/s/ Priya TrivediName:    Priya TrivediTitle:    Director








by/s/ Thomas PetzName:    Thomas PetzTitle:    Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Goldman Sachs Bank USA


by/s/ Mahesh MohanName:    Mahesh MohanTitle:    Authorized Signatory



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Bank of China, New York Branch


by/s/ Raymond QiaoName:    Raymond QiaoTitle:    Executive Vice President



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION



Banco Santander, S.A., New York Branchby/s/ Rita Walz-CuccioliName:    Rita
Walz-CuccioliTitle:    Executive Director
Banco Santander, S.A., New York Branch








by/s/ Juan GalanName:    Juan GalanTitle:    Managing Director
Banco Santander, S.A., New York Branch



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION



BNP Paribas,by/s/ Richard PaceName:    Richard PaceTitle:    Managing Director








by/s/ Andrew-Sebastien AschehougName:    Andrew-Sebastien
AschehougTitle:    Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Intesa Sanpaolo S.p.A.,
New York Branch


by/s/ Alessandro ToigoName:    Alessandro ToigoTitle:    Head of Corporate Desk




For any Lender requiring a second signature block:by/s/ Anne CulverName:    Anne
CulverTitle:    Vice President



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Royal Bank of Canada


by/s/ Brian HueterName:    Brian HueterTitle:    Authorized Signatory



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: SOCIETE GENERALE


by/s/ Kimberly MetzgerName:    Kimberly MetzgerTitle:    Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution:


STANDARD CHARTERED BANK


by/s/ James BeckName:    James BeckTitle:    Associate Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION





Name of Institution:    Bayerische Landesbank,
    New York Branchby/s/ Alistair AndersonName:     Alistair
AndersonTitle:    Senior Director




by/s/ Elke VidegainName:     Elke VidegainTitle:    Vice President



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION




Name of Institution: Bank of Montreal, Chicago Branch


by/s/ Andrew BerrymanName:    Andrew BerrymanTitle:    Vice President




For any Lender requiring a second
signature block:byName:Title:



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION





DBS Bank Ltd.by/s/ Josephine LimName:    Josephine LimTitle:    Senior Vice
President



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION





INDUSTRIAL AND COMMERCIAL BANK
OF CHINA LTD., NEW YORK BRANCHby/s/ Brian FoleyName:     Brian
FoleyTitle:    Director




by/s/ Dayi LiuName:    Dayi LiuTitle:    Executive Director



SIGNATURE PAGE TO



--------------------------------------------------------------------------------



FIRST AMENDMENT to
the TERM LOAN Credit Agreement OF
OTIS WORLDWIDE CORPORATION





Name of Institution:By Mega International Commercial Bank Co.,
Ltd., Chicago Branch/s/ Hung-Tse ChenName:    Hung-Tse ChenTitle:    VP & GM









--------------------------------------------------------------------------------









































Amended Term Loan Credit Agreement
[Attached]










--------------------------------------------------------------------------------

EXECUTION VERSIONEXHIBIT A




TERM LOAN CREDIT AGREEMENT
dated as of February 10, 2020,
among
OTIS WORLDWIDE CORPORATION,
UNITED TECHNOLOGIES CORPORATION (prior to the UTC Release Date),
the LENDERS party hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
                    


JPMORGAN CHASE BANK, N.A.,
BOFA SECURITIES, INC.,
CITIBANK, N.A.,
HSBC SECURITIES (USA) INC.
and
SUMITOMO MITSUI BANKING CORPORATION,
as Joint Lead Arrangers and Joint Bookrunners


BANK OF AMERICA, N.A.,
CITIBANK, N.A.,
HSBC BANK USA, NATIONAL ASSOCIATION
and
SUMITOMO MITSUI BANKING CORPORATION,
as Syndication Agents


GOLDMAN SACHS BANK USA
and
MORGAN STANLEY BANK, N.A.,
as Documentation Agents






--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page
ARTICLE I
Definitions
SECTION 1.01.    Defined Terms    1
SECTION 1.02.    Classification of Loans and Borrowings    26
SECTION 1.03.    Terms Generally    26
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations    27
SECTION 1.05.    Interest Rates; LIBOR Notification    28
SECTION 1.06.    Divisions    29
SECTION 1.07.    Effectuation of the Transactions    29


ARTICLE II
The Credits
SECTION 2.01.    Commitments    29
SECTION 2.02.    Loans and Borrowings    29
SECTION 2.03.    Requests for Borrowings    30
SECTION 2.04.    Funding of Borrowings    30
SECTION 2.05.    Interest Elections    31
SECTION 2.06.    Termination and Reduction of Commitments    32
SECTION 2.07.    Repayment of Loans; Evidence of Debt    32
SECTION 2.08.    Prepayment of Loans    33
SECTION 2.09.    Fees    33
SECTION 2.10.    Interest    34
SECTION 2.11.    Alternate Rate of Interest    35
SECTION 2.12.    Increased Costs    36
SECTION 2.13.    Break Funding Payments    37
SECTION 2.14.    Taxes    38
SECTION 2.15.    Payments Generally; Pro Rata Treatment; Sharing of
Setoffs    42
SECTION 2.16.    Mitigation Obligations; Replacement of Lenders    44





--------------------------------------------------------------------------------



SECTION 2.17.    Defaulting Lenders    44


ARTICLE III
Representations and Warranties
SECTION 3.01.    Organization; Powers    46
SECTION 3.02.    Authorization; Absence of Conflicts    46
SECTION 3.03.    Governmental Consents    46
SECTION 3.04.    Enforceability    46
SECTION 3.05.    Financial Statements; No Material Adverse Effect    46
SECTION 3.06.    Litigation    47
SECTION 3.07.    Federal Reserve Regulations    47
SECTION 3.08.    ERISA    47
SECTION 3.09.    Environmental    47
SECTION 3.10.    Investment Company Status    47
SECTION 3.11.    Sanctions and Anti-Corruption Laws    47
SECTION 3.12.    UTC Representations    47


ARTICLE IV
Conditions
SECTION 4.01.    Closing Date    48
SECTION 4.02.    Conditions Precedent to Each Borrowing    49


ARTICLE V
Affirmative Covenants
SECTION 5.01.    Financial Statements and Other Information    50
SECTION 5.02.    Existence of the Borrower    51
SECTION 5.03.    Use of Proceeds    51
SECTION 5.04.    UTC Affirmative Covenants    52







--------------------------------------------------------------------------------



ARTICLE VI
Negative Covenants
SECTION 6.01.    Liens    52
SECTION 6.02.    Fundamental Changes    55
SECTION 6.03.    Sale and Leaseback Transactions    56
SECTION 6.04.    Consolidated Leverage Ratio    57
SECTION 6.05.    UTC Negative Covenants    57


ARTICLE VII
Events of Default
SECTION 7.01.    Events of Default    58
SECTION 7.02.    Lenders’ Rights upon an Event of Default    59


ARTICLE VIII


The Administrative Agent


ARTICLE IX
Miscellaneous
SECTION 9.01.    Notices    64
SECTION 9.02.    Waivers; Amendments    66
SECTION 9.03.    Expenses; Indemnity; Damage Waiver    67
SECTION 9.04.    Successors and Assigns    69
SECTION 9.05.    Survival    73
SECTION 9.06.    Counterparts; Integration; Effectiveness; Electronic
Execution    73
SECTION 9.07.    Severability    74
SECTION 9.08.    [Reserved]    74
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of
Process    74
SECTION 9.10.    WAIVER OF JURY TRIAL    75
SECTION 9.11.    Headings    75





--------------------------------------------------------------------------------



SECTION 9.12.    Confidentiality    75
SECTION 9.13.    Interest Rate Limitation    76
SECTION 9.14.    USA PATRIOT Act and Beneficial Ownership
Regulation
Notice.......................................................................76
SECTION 9.15.    No Fiduciary
Relationship..........................................................76
SECTION 9.16.    Non-Public
Information..............................................................77
SECTION 9.17.    Acknowledgment and Consent to Bail-In of
Affected Financial
Institutions....................................................77
SECTION 9.18.    Permitted
Reorganization.............................................................77
ARTICLE X
UTC Guarantee; UTC Release Date
SECTION 10.01.    Guarantee    79
SECTION 10.02.    UTC Release
Date.........................................................................80









--------------------------------------------------------------------------------



SCHEDULES:
Schedule 2.01     —     Commitments
Schedule 6.01    —    Liens
Schedule 6.03    —    Sale and Leaseback Transactions


EXHIBITS:
Exhibit A    —    Form of Assignment and Assumption
Exhibit B    —    Form of Borrowing Request
Exhibit C    —    Form of Compliance Certificate
Exhibit D    — Form of Interest Election Request
Exhibit E-1    —     Form of U.S. Tax Certificate (For Foreign Lenders that are
not
Partnerships for U.S. Federal Income Tax Purposes and Foreign Lenders that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is not a Partnership)
Exhibit E-2    —    Form of U.S. Tax Certificate (For Foreign Participants that
are not Partnerships for U.S. Federal Income Tax Purposes and Participants that
are Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for
U.S. Federal Income Tax Purposes, is not a Partnership)
Exhibit E-3    — Form of U.S. Tax Certificate (For Foreign Participants that are
Partnerships for U.S. Federal Income Tax Purposes and Participants that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is a Partnership)
Exhibit E-4    —    Form of U.S. Tax Certificate (For Foreign Lenders that are
Partnerships for U.S. Federal Income Tax Purposes and Foreign Lenders that are
Disregarded Entities for U.S. Federal Income Tax Purposes Whose Owner, for U.S.
Federal Income Tax Purposes, is a Partnership)










--------------------------------------------------------------------------------



TERM LOAN CREDIT AGREEMENT dated as of February 10, 2020, among OTIS WORLDWIDE
CORPORATION, UNITED TECHNOLOGIES CORPORATION (prior to the UTC Release Date),
the LENDERS party hereto and JPMORGAN CHASE BANK, N.A., as Administrative Agent.
The Borrower has requested the Lenders (such term and each other capitalized
term used and not otherwise defined herein having the meaning assigned to it in
Article I) to extend Commitments in the amount of $1,000,000,000 under which the
Borrower may obtain Loans in Dollars. The Lenders are willing to extend such
credit to the Borrower on the terms and subject to the conditions set forth
herein.
Accordingly, the parties hereto agree as follows:
ARTICLE I.
Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:


“2020 Revolving Credit Agreement” means the Revolving Credit Agreement dated as
of February 10, 2020, among the Borrower, the subsidiary borrowers party
thereto, the lenders party thereto and JPMorgan Chase Bank, N.A., as
administrative agent, as amended, extended, restated or otherwise modified from
time to time, or as refinanced or replaced with any other credit agreement.
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
administrative agent hereunder, and its successors in such capacity as provided
in Article VIII.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to any Person, another Person that directly or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent Parties” has the meaning set forth in Section 9.01(d).





--------------------------------------------------------------------------------

2
“Agreement” means this Term Loan Credit Agreement, as amended, supplemented or
otherwise modified from time to time, including by the First Amendment.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate on such day (or, if such
day is not a Business Day, the immediately preceding Business Day) for a deposit
in Dollars with a maturity of one month plus 1%. For purposes of clause (c)
above, the Adjusted LIBO Rate on any day shall be based on the Screen Rate at
approximately 11:00 a.m., London time, on such day for deposits in Dollars with
a maturity of one month; provided that if the Screen Rate shall not be available
at such time for a maturity of one month with respect to Dollars but the Screen
Rate shall be available for maturities both longer and shorter than one month,
then the Adjusted LIBO Rate shall be the Interpolated Screen Rate as of such
time. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime Rate, the NYFRB Rate or the
Adjusted LIBO Rate, respectively. If the Alternate Base Rate is being used as an
alternate rate pursuant to Section 2.11 (for the avoidance of doubt, only until
an amendment hereto has become effective pursuant to Section 2.11(b)), then, for
purposes of clause (c) above, the Adjusted LIBO Rate shall be deemed to be zero.
“Anti-Corruption Laws” means all laws, rules and regulations of the United
States applicable to the Borrower or any of its Subsidiaries from time to time
concerning or relating to bribery or corruption.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Loan, any
ABR Loan or any Commitment Fee, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread” or
“Commitment Fee Rate”, as the case may be, in each case based upon the Ratings
applicable on such date:

LevelRatings (S&P /
Moody’s)Eurocurrency Spread (basis points per annum)ABR Spread (basis points per
annum)Commitment Fee Rate (basis points per annum)1A / A2 or higher75.00.07.02A-
/ A387.50.09.03BBB+ /
Baa1100.00.010.04BBB/Baa2112.512.512.55BBB-/Baa3125.025.017.56Lower than
BBB-/Baa3137.537.522.5

For purposes of the foregoing, (a) if either Moody’s or S&P shall not have in
effect a Rating (other than by reason of the circumstances referred to in the
last sentence of this definition), then such rating agency shall be deemed to
have established a Rating in Level 6; (b) if the Ratings established or deemed
to have been established by Moody’s and S&P shall fall within different Levels,
the Applicable Rate shall be based upon the higher Rating unless the Ratings
differ by two or more Levels, in which case the Applicable Rate will be based
upon the Level one below that corresponding to the higher Rating; and (c) if the
Ratings established or deemed to have been established by Moody’s and S&P shall
be changed (other than as a result of a change in the rating system of Moody’s
or S&P), such change shall be effective as of the date on which it is first
announced by the applicable rating





--------------------------------------------------------------------------------

3
agency. Each change in the Applicable Rate shall apply during the period
commencing on the effective date of such change and ending on the date
immediately preceding the effective date of the next such change. If the rating
system of Moody’s or S&P shall change, or if either such rating agency shall
cease to be in the business of rating corporate debt obligations, the Borrower
and the Administrative Agent shall negotiate in good faith to amend this
definition to reflect such changed rating system or the unavailability of
ratings from such rating agency (it being understood that, in the discretion of
the Administrative Agent, any such negotiation on the part of the Administrative
Agent may be subject to prior consultation with one or more Lenders and any
consent by the Administrative Agent to any such amendment may be subject to the
Administrative Agent having obtained consent thereto from the Required Lenders),
and, pending the effectiveness of any such amendment, the Applicable Rate shall
be determined by reference to the rating most recently in effect prior to such
change or cessation.
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in commercial loans and similar
extensions of credit in the ordinary course and that is administered or managed
by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means JPMorgan Chase Bank, N.A., BofA Securities, Inc., Citibank,
N.A., HSBC Securities (USA) Inc. and Sumitomo Mitsui Banking Corporation in
their capacities as the joint lead arrangers and joint bookrunners for the
credit facility provided for herein.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, with the consent of any Person whose consent is
required by Section 9.04, and accepted by the Administrative Agent,
substantially in the form of Exhibit A or any other form approved by the
Administrative Agent and the Borrower.
“Attributable Debt” means, as to any particular lease under which any Person is
at the time liable for a term of more than 12 months, at any date as of which
the amount thereof is to be determined, the total net amount of rent required to
be paid by such Person under such lease during the remaining term thereof
(excluding any subsequent renewal or other extension options held by the
lessee), discounted at the interest rate implicit in the terms of the relevant
lease in accordance with GAAP. The net amount of rent required to be paid under
any such lease for any such period shall be the aggregate amount of the rent
payable by the lessee with respect to such period after excluding amounts
required to be paid on account of maintenance and repairs, services, insurance,
taxes, assessments, water rates and similar charges and contingent rents (such
as those based on sales). In the case of any lease which is terminable by the
lessee upon the payment of a penalty in an amount which is less than the total
discounted net amount of rent required to be paid from the later of the first
date upon which such lease may be so terminated or the date of the determination
of such net amount of rent, as the case may be, such net amount shall also
include the amount of such penalty, but no rent shall be considered as required
to be paid under such lease subsequent to the first date upon which it may be so
terminated.
“Availability Period” means the period from and including the Closing Date to
but excluding the Commitment Termination Date.





--------------------------------------------------------------------------------

4
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of any Affected
Financial Institution.
“Bail-In Legislation” means (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation, rule or
requirement for such EEA Member Country from time to time that is described in
the EU Bail-In Legislation Schedule and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their Affiliates (other than through liquidation, administration
or other insolvency proceedings).


“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities and (b) the Benchmark Replacement Adjustment; provided that if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for all purposes of this Agreement;
provided further that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its reasonable discretion.


“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (a) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (b) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time (for the avoidance of doubt, such Benchmark Replacement Adjustment shall
not be in the form of a reduction to the Applicable Rate).


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate”, the definition of “Interest
Period”, timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists,





--------------------------------------------------------------------------------

5
in such other manner of administration as the Administrative Agent decides is
reasonably necessary in connection with the administration of this Agreement).


“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:


(a) in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event”, the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the Screen Rate permanently or indefinitely ceases to provide the Screen Rate;
or


(b) in the case of clause (c) of the definition of “Benchmark Transition Event”,
the date of the public statement or publication of information referenced
therein.


“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a) a public statement or publication of information by or on behalf of the
administrator of the Screen Rate announcing that such administrator has ceased
or will cease to provide the Screen Rate, permanently or indefinitely; provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Screen Rate;


(b) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate, the U.S. Federal Reserve
System, an insolvency official with jurisdiction over the administrator for the
Screen Rate, a resolution authority with jurisdiction over the administrator for
the Screen Rate or a court or an entity with similar insolvency or resolution
authority over the administrator for the Screen Rate, in each case which states
that the administrator of the Screen Rate has ceased or will cease to provide
the Screen Rate permanently or indefinitely; provided that, at the time of such
statement or publication, there is no successor administrator that will continue
to provide the Screen Rate; and/or


(c) a public statement or publication of information by the regulatory
supervisor for the administrator of the Screen Rate announcing that the Screen
Rate is no longer representative.


“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.





--------------------------------------------------------------------------------

6
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.11 and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.11.


“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.
“Borrower” means Otis Worldwide Corporation, a Delaware corporation and, prior
to the consummation of the Otis Distribution, a wholly-owned Subsidiary of UTC.
“Borrower Materials” has the meaning set forth in Section 5.01.
“Borrowing” means Loans of the same Type made, converted or continued on the
same date and, in the case of Eurocurrency Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03, which shall be substantially in the form of
Exhibit B or any other form approved by the Administrative Agent and the
Borrower.
“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed under the laws of, or do in fact remain closed in, the State of
New York; provided that when used in connection with a Eurocurrency Loan, the
term “Business Day” shall also exclude any day that is not a London Banking Day.
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP (subject to Section 1.04);
and the amount of such obligations shall be the capitalized amount thereof
determined in accordance with GAAP (subject to Section 1.04).
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any “person” or “group” (as such terms
are defined in Section 13(d)(3) of the Exchange Act), other than (i) the
Borrower or its Subsidiaries, (ii) the New Holding Company





--------------------------------------------------------------------------------

7
pursuant to the Permitted Reorganization or (iii) any employee benefit plan of
the Borrower or its Subsidiaries, and any Person acting in its capacity as
trustee, agent or other fiduciary or administrator of any such plan, of equity
interests in the Borrower representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding equity interests in the
Borrower, (b) the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who are not
Continuing Directors or (c) following the consummation of the Permitted
Reorganization, the Borrower ceasing to be a wholly owned subsidiary of the New
Holding Company.
Notwithstanding the foregoing, a “person” or “group” shall not be deemed to
beneficially own equity interests subject to a stock or asset purchase
agreement, merger agreement, option agreement, warrant agreement or similar
agreement (or voting or option or similar agreement related thereto) until the
consummation of the acquisition of the applicable equity interests in connection
with the transactions contemplated by such agreement.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any rule, regulation, treaty or other law,
(b) any change in any rule, regulation, treaty or other law or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law, but if not
having the force of law, one which applies generally to the class or category of
financial institutions of which any Lender or the Administrative Agent forms a
part and compliance with which is in accordance with the general practice of
those financial institutions) of any Governmental Authority; provided that,
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case, pursuant to Basel III, shall in each case be deemed to be a “Change
in Law”, regardless of the date enacted, adopted, promulgated or issued.
“Charges” has the meaning set forth in Section 9.13.
“Closing Date” means the date on which the conditions specified in Section 4.01
are satisfied (or waived in accordance with Section 9.02).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
principal amount of the Loans to be made by such Lender hereunder, as such
commitment may be reduced from time to time pursuant to Section 2.06 or
increased or reduced from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The amount of each Lender’s Commitment on the
Closing Date is set forth on Schedule 2.01, and the aggregate amount of the
Commitments on the Closing Date is $1,000,000,000.
“Commitment Fee” has the meaning set forth in Section 2.09(a).





--------------------------------------------------------------------------------

8
“Commitment Termination Date” means the earliest of (a) the first date on which
UTC shall have publicly announced the termination or abandonment of the Otis
Distribution, (b) the date on which the Otis Distribution shall have been
consummated and (c) the Outside Date.
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C or any other form approved by the Administrative Agent and the
Borrower.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:


(a) the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; or


(b) if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (a) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;


provided that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (a) or (b) above
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement”.
“Consolidated” refers to the consolidation of the accounts of a Person and its
Subsidiaries in accordance with GAAP.
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus


(a)without duplication and to the extent deducted in determining such
Consolidated Net Income, the sum for such period of:
(i) Consolidated interest expense (including imputed interest expense in respect
of Capitalized Lease Obligations);


(ii) Consolidated income tax expense;
(iii) depreciation and amortization expense;


(iv) non-cash charges or losses, including non-cash compensation expense,
impairment charges and any write-offs or write-downs of assets, but excluding
(A) any non-cash charge that results from an accrual of a reserve for cash
charges to be taken in any future period, (B) an amortization of a





--------------------------------------------------------------------------------

9
prepaid cash expense that was paid and not expensed in a prior period or (C)
write-down or write-off with respect to accounts receivable (including any
addition to bad debt reserves or bad debt expense);
(v) restructuring, extraordinary, unusual or non-recurring charges or losses,
including transaction fees, costs and expenses (including financing fees,
financial and other advisory fees, accounting and consulting fees and legal
fees) incurred in connection with Material Acquisitions and Material
Dispositions;


(vi) transaction fees, costs and expenses incurred in connection with the
Transactions; provided that (i) no amounts may be added back pursuant to this
clause (vi) for any such fees, costs and expenses incurred or accrued after the
last day of the eighth full fiscal quarter ending after the UTC Release Date and
(ii) the amounts added back pursuant to this clause (vi) may not exceed (A) with
respect to any period of four consecutive fiscal quarters, US$150,000,000 and
(B) with respect to all periods, US$300,000,000;


(vii) any unrealizednon-cash losses attributable to the application of “mark to
market” accounting in respect of Hedge Agreements;


(viii) any net after-tax loss attributable to the early extinguishment of Debt
or obligations under Hedge Agreements;


(ix) (A) the cumulative effect for such period of a change in accounting
principles or (B) any currency translation losses; minus


(b) without duplication and to the extent included in determining such
Consolidated Net Income, the sum for such period of:


(i) any non-cash gains or items of income (other than the accrual of revenue),
but excluding any such items in respect of which cash was received in a prior
period or will be received in a future period;


(ii) extraordinary, unusual or nonrecurring gains or items of income;


(iii) any unrealizednon-cash gains attributable to the application of “mark to
market” accounting in respect of Hedge Agreements;


(iv) any net after-tax gain attributable to the early extinguishment of Debt or
obligations under Hedge Agreements; and


(v) (A) the cumulative effect for such period of a change in accounting
principles or (B) any currency translation gains;


provided that Consolidated EBITDA shall be calculated so as to exclude the
effect of any gain or loss that represents after-tax gains or losses
attributable to any sale, transfer or other disposition (other than





--------------------------------------------------------------------------------

10
sales, transfers or other dispositions in the ordinary course of business).
Notwithstanding anything to the contrary contained herein, but subject to the
next sentence, Consolidated EBITDA shall be deemed to be (A) for the period of
four consecutive fiscal quarters of the Borrower ended prior to the last day of
the first fiscal quarter that shall have commenced on or after the UTC Release
Date, pro forma Consolidated EBITDA for the period of four consecutive fiscal
quarters of the Borrower ended December 31, 2019, determined by reference to the
Pro Forma Borrower Financial Statements, (B) for the period of four consecutive
fiscal quarters of the Borrower ended on the last day of the first fiscal
quarter that shall have commenced on or after the UTC Release Date, Consolidated
EBITDA for such first fiscal quarter multiplied by four, (C) for the period of
four consecutive fiscal quarters of the Borrower ended on the last day of the
second fiscal quarter that shall have commenced on or after the UTC Release
Date, Consolidated EBITDA for the two fiscal quarter period then ended
multiplied by two, and (D) for the period of four consecutive fiscal quarters of
the Borrower ended on the last day of the third fiscal quarter that shall have
commenced on or after the UTC Release Date, Consolidated EBITDA for the three
fiscal quarter period then ended multiplied by 4/3. For the purposes of
calculating Consolidated EBITDA for any period, if at any time during such
period the Borrower or any Subsidiary shall have consummated a Material
Acquisition or a Material Disposition, Consolidated EBITDA for such period shall
be determined giving pro forma effect thereto in accordance with Section
1.04(b); provided that Borrower shall not be required to calculate Consolidated
EBITDA on a pro forma basis with respect to any Material Acquisition or any
Material Disposition if the Borrower determines in its reasonable discretion
that it does not have reasonably and readily identifiable information to make
such pro forma calculation.


“Consolidated Leverage Ratio” means, as of any date, the ratio of (a)
Consolidated Total Net Debt as of such date to (b) Consolidated EBITDA for the
period of four consecutive fiscal quarters of the Borrower most recently ended
on or prior to such date.
“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Consolidated Subsidiaries for such period determined in
conformity with GAAP.
“Consolidated Net Tangible Assets” means the total amount of assets of the
Borrower and its Consolidated Subsidiaries (less applicable reserves and other
properly deductible items) after deducting therefrom (a) all current liabilities
(excluding any thereof which are by their terms extendible or renewable at the
option of the obligor thereon to a time more than 12 months after the time as of
which the amount thereof is being computed) and (b) all goodwill, trade names,
trademarks, patents, unamortized debt discount and expense and other like
intangibles, all as set forth on the most recent Consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries and computed in accordance with
GAAP (which calculation shall give pro forma effect to any Material Acquisition
or Material Disposition consummated by the Borrower or its Consolidated
Subsidiaries since the date of such Consolidated balance sheet and on or prior
to the date of determination, as if such Material Acquisition or Material
Disposition had occurred on the date of such Consolidated balance sheet). Until
the first delivery of the Consolidated financial statements of the Borrower and
its Consolidated Subsidiaries pursuant to Section 5.01(a) or 5.01(b),
Consolidated Net Tangible Assets shall be determined by reference to the pro
forma combined balance sheet described in the definition of “Pro Forma Borrower
Financial Statements”.





--------------------------------------------------------------------------------

11
“Consolidated Total Net Debt” means, as of any date, (a) the sum, without
duplication, of (i) the aggregate principal amount of Debt of the Borrower and
its Consolidated Subsidiaries outstanding as of such date, (ii) the aggregate
amount of the Capitalized Lease Obligations of the Borrower and its Consolidated
Subsidiaries as of such date and (iii) the aggregate principal amount of the
purchase money indebtedness of the Borrower and its Consolidated Subsidiaries
outstanding as of such date, minus (b) the aggregate amount of Unrestricted Cash
as of such date.
“Continuing Director” means a director who (a) was a member of the Borrower’s
board of directors on the UTC Release Date after giving effect to the Otis
Distribution, (b) becomes a member of the Borrower’s board of directors
subsequent to the UTC Release Date and whose appointment, election or nomination
for election by the Borrower’s stockholders is duly approved by a majority of
the directors referred to in clause (a) above constituting at the time of such
appointment, election or nomination at least a majority of that board or (c)
becomes a member of the Borrower’s board of directors subsequent to the UTC
Release Date and whose appointment, election or nomination for election by the
Borrower’s stockholders is duly approved by a majority of the directors referred
to in clauses (a) and (b) above constituting at the time of such appointment,
election or nomination at least a majority of that board.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor” means, with respect to a Benchmark Replacement, a tenor
(including overnight) having approximately the same length (disregarding any
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.
“Debt” has the meaning set forth in Section 6.01.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
“Default” means any event or condition that constitutes, or upon notice, lapse
of time or both would constitute, an Event of Default.
“Defaulting Lender” means, subject to Section 2.17(b), any Lender that (a) has
failed, within three Business Days of the date required to be funded or paid,
(i) to fund any portion of its Loans or (ii) to pay to the Administrative Agent
or any Lender any other amount required to be paid by it hereunder (unless, in
the case of an obligation to fund a Loan, such Lender notifies the Borrower and
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified in such writing, including, if applicable, by reference
to a specific Event of Default) has not been satisfied); (b) has notified the
Borrower, the Administrative Agent or any Lender in writing that it does not
intend to comply with its funding obligations hereunder or has made a public
statement to that effect with respect to its funding obligations hereunder
(unless such notice or public statement relates to such Lender’s obligation to
fund





--------------------------------------------------------------------------------

12
a Loan hereunder and indicates that such position is based on such Lender’s good
faith determination that a condition precedent to funding (specifically
identified in such writing, including, if applicable, by reference to a specific
Event of Default) has not been satisfied) or generally under other agreements in
which it commits to extend credit; (c) has failed, within three Business Days
after request by the Administrative Agent, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations as
of the date of certification) to fund prospective Loans, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written certification by the Administrative Agent; (d) has, or
has a direct or indirect parent company that has, become the subject of a
Bail-In Action; or (e) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, (ii) had a
receiver, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or a custodian appointed for it or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.
“Documentation Agents” means Goldman Sachs Bank USA and Morgan Stanley Bank,
N.A., in their capacities as documentation agents for the credit facility
provided for herein.
“Dollars” or “$” means the lawful money of the United States of America.
“Domestic Subsidiary” means, with respect to any Person, any Subsidiary of such
Person incorporated or organized under the laws of any State of the United
States or the District of Columbia.
“Draft Otis Form 10” means the Otis Form 10 (including the information statement
and the other exhibits contemplated thereby) in the form delivered, or deemed to
be delivered, to the Lenders pursuant to Section 4.01(d).
“Early Opt-in Election” means the occurrence of:


(a) (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.11(b), are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and


(b) (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.





--------------------------------------------------------------------------------

13
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) above or (c) any
financial institution established in an EEA Member Country that is a Subsidiary
of an institution described in clause (a) or (b) above and is subject to
consolidated supervision with its parent.
“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic Signature” means an electronic signature, sound, symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record.
“Eligible Assignee” means any Person, other than (a) a natural person, (b) a
holding company, investment vehicle or trust for, or owned and operated by or
for the primary benefit of, a natural person, (c) the Borrower, (d) any
Subsidiary of the Borrower, (e) any Affiliate of the Borrower or (f) any
Defaulting Lender.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any toxic
or hazardous substance or waste, or health and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation,
attorneys’ and consultants’ fees, fines, penalties or indemnities), directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and all rules, regulations, rulings and official interpretations promulgated or
issued thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
which is a member of a group of which the Borrower is a member and which is
under common control within the meaning of Section 414 of the Code.
“ERISA Event” means (a) any “reportable event” under 4043 of ERISA (other than
an event for which the 30-day notice period is waived or a safe harbor is
available) with respect to a Plan,





--------------------------------------------------------------------------------

14
(b) any failure by any Plan to satisfy the minimum funding standard under
Section 412 of the Code, (c) the filing of an application for a waiver of the
minimum funding standard with respect to any Plan under Section 412(c) of the
Code, (d) the incurrence of any liability under Title IV of ERISA with respect
to the involuntary or distress termination of any Plan under Sections 4041(c) or
Section 4042 of ERISA, (e) the receipt from the PBGC or a plan administrator by
the Borrower or any ERISA Affiliate of the Borrower of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan under Section 4041(c) or Section 4042 of ERISA, (f) the incurrence of
any liability with respect to the withdrawal or partial withdrawal from any Plan
(within the meaning of Section 4063 of ERISA) or Multiemployer Plan (within the
meaning of Sections 4203 or 4205 of ERISA) or (g) the receipt of any notice by
the Borrower or an ERISA Affiliate of the Borrower from any Multiemployer Plan,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent within the meaning of
Section 4245 of ERISA, or in endangered, critical and declining, or critical
status within the meaning of Section 305 of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurocurrency”, when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate.
“Events of Default” has the meaning set forth in Section 7.01.
“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office in, or, in the case of any Lender, its applicable lending office located
in, the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes (including backup withholding Taxes) imposed on amounts
payable to or for the account of such Lender with respect to an applicable
interest in a Loan or Commitment pursuant to laws in effect on the date on which
(i) such Lender acquires such interest in such Loan or Commitment (other than
pursuant to an assignment request by the Borrower under Section 2.16(b)) or (ii)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.14, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in such Loan or Commitment or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.14(f) and (d) any U.S. Federal withholding Taxes
imposed under FATCA; provided, that, for the avoidance of doubt, for purposes of
clause (b)(i), in the case of an interest in a Loan acquired by a Lender
pursuant to the funding of a Commitment, such Lender shall be treated as
acquiring such interest on the date such Lender acquired an interest in the
Commitment pursuant to which such Loan was funded.





--------------------------------------------------------------------------------

15
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code, as of the date of this Agreement (or
any amended or successor version described above), and any fiscal or regulatory
legislation, rules, guidance notes or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
implementing the foregoing.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the NYFRB Website from
time to time, and published on the next succeeding Business Day by the NYFRB as
the effective federal funds rate; provided that if such rate shall be less than
zero, such rate shall be deemed to be zero for all purposes.
“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, treasurer, assistant treasurer or
controller of such Person.
“First Amendment” means that First Amendment dated as of September 4, 2020,
among the Borrower, the lenders party thereto and JPMorgan Chase Bank, N.A., as
Administrative Agent.
“Foreign Lender” means a Lender that (a) is not a U.S. Person or (b) is an
entity disregarded as separate from its owner for U.S. federal income tax
purposes and is owned, for U.S. federal income tax purposes, by a Person that is
not U.S. Person.
“GAAP” means generally accepted accounting principles in the United States of
America as in effect, subject to Section 1.04, from time to time.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national body exercising such powers or functions, such as the
European Union or the European Central Bank).
“Guaranteed Obligations” means the due and punctual payment by the Borrower of
(a) the principal of and interest (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration or otherwise,
and (b) all other monetary obligations of the Borrower hereunder, including
obligations to pay fees, expense reimbursement obligations and indemnification
obligations, whether primary, secondary, direct, contingent, fixed or otherwise
(including monetary obligations incurred during the pendency of any bankruptcy,
insolvency, receivership or other similar proceeding, regardless of whether
allowed or allowable in such proceeding).





--------------------------------------------------------------------------------

16
“Guaranteed Parties” means (a) each Lender, (b) the Administrative Agent, (c)
each Arranger, (d) the beneficiaries of each indemnification obligation
undertaken by the Borrower hereunder and (e) the successors and permitted
assigns of each of the foregoing.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction, or any option or similar agreement, involving, or
settled by reference to, one or more rates, currencies, commodities, prices of
equity or debt securities or instruments, or economic, financial or pricing
indices or measures of economic, financial or pricing risk or value, or any
similar transaction or combination of the foregoing transactions; provided that
no phantom stock or similar plan providing for payments only on account of
services provided by current or former directors, officers, employees or
consultants of the Borrower or the Subsidiaries shall be a Hedge Agreement.
“Historical Borrower Financial Statements” means the combined balance sheet of
the Borrower and its Subsidiaries as of December 31, 2019 and the combined
statements of operations, of comprehensive income, of changes in equity and of
cash flows of the Borrower and its Subsidiaries for the year then ended, in each
case, included in the Draft Otis Form 10.
“IBA” has the meaning set forth in Section 1.05.
“Incorporated UTC Affirmative Covenants” has the meaning set forth in Section
5.04.
“Incorporated UTC Event of Default” has the meaning set forth in Section
7.01(j).
“Incorporated UTC Negative Covenants” has the meaning set forth in Section 6.05.
“Incorporated UTC Representations” has the meaning set forth in Section 3.12.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement and (b) to the extent not otherwise described in
clause (a) of this definition, Other Taxes.
“Indemnitee” has the meaning set forth in Section 9.03(b).
“Industrial Development Bonds” means obligations issued by a State, a
Commonwealth, a Territory or a possession of the United States, or any political
subdivision of any of the foregoing, or the District of Columbia, the interest
on which is excludable from gross income of the holders thereof pursuant to the
provisions of Section 103(a)(1) of the Code (or any similar provision of the
Code), as in effect on the date of the issuance of such obligations.
“Information” has the meaning set forth in Section 9.12.





--------------------------------------------------------------------------------

17
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05, which shall be
substantially in the form of Exhibit D or any other form approved by the
Administrative Agent and the Borrower.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any
Eurocurrency Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurocurrency Loan
with an Interest Period of more than three months’ duration, each day prior to
the last day of such Interest Period that occurs at an interval of three months’
duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurocurrency Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three, six or, if
available, 12 months thereafter, as the Borrower may elect; provided that (a) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made, and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Screen Rate” means, with respect to any Eurocurrency Borrowing for
any Interest Period or for purposes of clause (c) of the definition of the term
“Alternate Base Rate”, a rate per annum that results from interpolating on a
linear basis between (a) the Screen Rate for the longest maturity for which a
Screen Rate is available that is shorter than the applicable period and (b) the
Screen Rate for the shortest maturity for which a Screen Rate is available that
is longer than the applicable period, in each case as of the time the
Interpolated Screen Rate is required to be determined in accordance with the
other provisions hereof; provided that the Interpolated Screen Rate shall in no
event be less than zero.
“IRS” means the United States Internal Revenue Service, or any other
Governmental Authority that shall have succeeded to the functions thereof.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption.
“LIBO Rate” means, with respect to any Eurocurrency Loan for any Interest
Period, the Screen Rate at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period; provided that (a) if no
Screen Rate shall be available for such Interest Period at such time but Screen
Rates shall be available for maturities both longer and shorter than such
Interest Period at such time, then the LIBO Rate for such Interest Period shall
be the Interpolated Screen Rate as





--------------------------------------------------------------------------------

18
of such time and (b) if the LIBO Rate, determined as provided above, would
otherwise be less than zero, then the LIBO Rate shall be deemed to be zero for
all purposes.
“Liens” has the meaning set forth in Section 6.01.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank market.
“Material Acquisition” means any acquisition by the Borrower or any of its
Subsidiaries of (a) equity interests in any Person if, after giving effect
thereto, such Person will become a Subsidiary of the Borrower or (b) assets
comprising all or substantially all the assets of (or all or substantially all
the assets constituting a business unit, division, product line or line of
business of) any Person (in the case of clauses (a) and (b), including as a
result of a merger or consolidation); provided that, in the case of clauses (a)
and (b), the aggregate consideration therefor exceeds $50,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations or business of the Borrower and its Subsidiaries, taken as
a whole, or (b) the rights of or benefits available to the Administrative Agent
or the Lenders under this Agreement, taken as a whole.
“Material Debt” means Debt in the principal amount in excess of $100,000,000.
“Material Disposition” means any sale, transfer or other disposition by the
Borrower or any of its Subsidiaries of (a) all or substantially all the issued
and outstanding equity interests in any Person that are owned by the Borrower or
any of its Subsidiaries or (b) assets comprising all or substantially all the
assets of (or all or substantially all the assets constituting a business unit,
division, product line or line of business of) any Person; provided that, in the
case of clauses (a) and (b), such sale, transfer or other disposition yields net
proceeds to the Borrower or any of its Subsidiaries in excess of $50,000,000 in
the aggregate.
“Maximum Rate” has the meaning set forth in Section 9.13.
“Merger Agreement” means the Agreement and Plan of Merger, dated as of June 9,
2019, by and among UTC, Light Merger Sub Corp. and Raytheon Company, as amended,
amended and restated, supplemented or otherwise modified from time to time.
“MNPI” means material information concerning UTC (prior to the UTC Release
Date), the Borrower, the Subsidiaries of any of the foregoing or the respective
securities of any of the foregoing that has not been disseminated in a manner
making it available to investors generally, within the meaning of Regulation FD
under the Securities Act and the Exchange Act.
“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.





--------------------------------------------------------------------------------

19
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA to which the Borrower or any ERISA Affiliate is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
“New Holding Company” has the meaning set forth in Section 9.18.
“New Holding Company Guarantee” has the meaning set forth in Section 9.18.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that, if both such rates are not published for any such day
that is a Business Day, the “NYFRB Rate” shall be the rate quoted for such day
for a Federal funds transaction at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a Federal funds broker of recognized
standing selected by it; provided further that if any of the aforesaid rates
shall be less than zero, such rate shall be deemed to be zero for all purposes.
“NYFRB Website” means the website of the NYFRB at http://www.newyorkfed.org, or
any successor source.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising solely from
such Recipient having taken any of the following actions: executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement, or sold or assigned,
pursuant to Section 2.16(b), an interest in any Loan or other interest under
this Agreement).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to this Agreement, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.16(b)).
“Otis Business” means, collectively, (a) the business, operations and activities
of the “Otis” reporting segment of UTC conducted at any time prior to the
consummation of the Otis Distribution by UTC or by any of its current or former
Subsidiaries and (b) any terminated, divested, or discontinued businesses,
operations and activities that, at the time of termination, divestiture or
discontinuation, primarily related to the business, operations and activities
described in clause (a) as then conducted.





--------------------------------------------------------------------------------

20
“Otis Distribution” means the pro rata distribution to the stockholders of UTC
of the common stock of the Borrower, which, at the time of the making of such
distribution, will, directly or indirectly through its Subsidiaries, hold the
Otis Business.
“Otis Distribution Condition” means the requirement that:


(a)the “effective time of the distribution” (or an equivalent term, in each
case, as such term is used in the Otis Form 10) occurs and the Otis Distribution
is consummated in a manner consistent in all material respects with the Otis
Form 10; and
(b)the Otis Distribution is consummated in a manner consistent in all material
respects with the Draft Otis Form 10, except any failure or failures to be so
consistent (i) to the extent relating to (A) any updates to the financial
statements, other financial information, notes thereto and other information
contained or to be contained therein in respect of subsequent periods in
accordance with the rules and regulations of the SEC or otherwise relating to
the passage of time, (B) information previously omitted, in whole or in part, in
the Draft Otis Form 10 that is added in connection with the completion of the
disclosures contained in the Otis Form 10 or (C) information required to be
included therein by applicable law or regulation or included therein in response
to any comment issued by the SEC or (ii) that, in the aggregate, are not
material and adverse to the interests of the Lenders (in their capacity as such)
under this Agreement.


“Otis Form 10” means the Form 10 filed (whether or not publicly filed) by the
Borrower with the SEC pursuant to the Exchange Act (including the information
statement and the other exhibits filed therewith) relating to the Otis
Distribution, as it may be amended or supplemented from time to time after the
original filing thereof and prior to the Otis Distribution.
“Outside Date” means the “Outside Date” as defined in the Merger Agreement, as
in effect on the Closing Date, and subject to extension thereof as provided in
Sections 6.16(c) and 8.1(b)(i) of the Merger Agreement, as in effect on the
Closing Date, but in any event no later than April 1, 2021.
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.-managed
banking offices of depositary institutions, as such composite rate shall be
determined by the NYFRB as set forth on the NYFRB Website from time to time, and
published on the next succeeding Business Day by the NYFRB as an Overnight Bank
Funding Rate.
“Participant” has the meaning set forth in Section 9.04(c)(i).
“Participant Register” has the meaning set forth in Section 9.04(c)(ii).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, or any other Governmental Authority that shall have succeeded to the
functions thereof.
“Permitted Reorganization” means a transaction described in Section 9.18
pursuant to which the Borrower becomes a wholly-owned Domestic Subsidiary of the
New Holding Company, but only if all the requirements set forth in Section 9.18
shall have been satisfied.





--------------------------------------------------------------------------------

21
“Permitted Reorganization Merger Subsidiary” has the meaning set forth in
Section 9.18.
“Person” means any individual, corporation, partnership, limited liability
company, joint venture, association, joint-stock company, trust, unincorporated
organization, Governmental Authority or any other entity.
“Plan” means an employee benefit plan, other than a Multiemployer Plan, which is
(or, in the event that any such plan has been terminated within five years after
a transaction described in Section 4069 of ERISA, was) maintained for employees
of the Borrower or any ERISA Affiliate and subject to Title IV of ERISA.
“Platform” means Debt Domain, IntraLinks™, SyndTrak or any other electronic
platform chosen by the Administrative Agent to be its electronic transmission
system.
“Prime Rate” means the rate of interest per annum last quoted by The Wall Street
Journal as the “prime rate” in the United States or, if The Wall Street Journal
ceases to quote such rate, the highest per annum interest rate published by the
Federal Reserve Board in Federal Reserve Statistical Release H.15 (519)
(Selected Interest Rates) as the “bank prime loan” rate or, if such rate is no
longer quoted therein, any similar rate quoted therein (as determined by the
Administrative Agent) or any similar release by the Federal Reserve Board (as
determined by the Administrative Agent in its reasonable discretion). Each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced or quoted as being effective.
“Principal Property” means any manufacturing plant or warehouse, together with
the land upon which it is erected and fixtures comprising a part thereof, owned
by the Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary and
located in the United States the gross book value (without deduction of any
reserve for depreciation) of which on the date as of which the determination is
being made is an amount which exceeds 1% of Consolidated Net Tangible Assets,
other than any such manufacturing plant or warehouse or any portion thereof or
any such fixture (together with the land upon which it is erected and fixtures
comprising a part thereof) (a) which is financed by Industrial Development Bonds
or (b) which, in the opinion of the board of directors of the Borrower, or of
any duly authorized committee of that board, is not of material importance to
the total business conducted by the Borrower and its Subsidiaries taken as a
whole.
“Pro Forma Borrower Financial Statements” means the unaudited pro forma combined
balance sheet of the Borrower and its Subsidiaries as of December 31, 2019 and
the unaudited pro forma combined statement of operations of the Borrower and its
Subsidiaries for the year then ended, in each case, included in the Draft Otis
Form 10 and prepared giving pro forma effect to the Transactions as set forth in
the Draft Otis Form 10.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning set forth in Section 5.01.





--------------------------------------------------------------------------------

22
“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.
“Qualifying Material Acquisition” means any acquisition by the Borrower or any
of its Subsidiaries of (a) equity interests in any Person if, after giving
effect thereto, such Person will become a Subsidiary of the Borrower or (b)
assets comprising all or substantially all the assets of (or all or
substantially all the assets constituting a business unit, division, product
line or line of business of) any Person (in the case of both clauses (a) and
(b), including as a result of a merger or consolidation); provided that the
aggregate cash consideration therefor (including Debt of such acquired Person
(or such business unit, division, product line or line of business) assumed in
connection therewith or that is refinanced in connection therewith, all
obligations in respect of deferred purchase price and all other cash
consideration payable in connection therewith) exceeds $750,000,000.
“Ratings” means the ratings by Moody’s and S&P of the senior, unsecured,
non-credit-enhanced, long-term debt of (a) prior to the UTC Release Date, UTC
and (b) on and after the UTC Release Date, the Borrower.
“Recipient” means the Administrative Agent or any Lender.
“Register” has the meaning set forth in Section 9.04(b)(iv).
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the directors, officers, partners, trustees, employees, agents
and advisors of such Person and of such Person’s Affiliates.
“Relevant Governmental Body” means the Board of Governors and/or the NYFRB, or a
committee officially endorsed or convened by the Board of Governors and/or the
NYFRB or, in each case, any successor thereto.


“Required Lenders” means, at any time, Lenders having Commitments and Loans
representing more than 50% of the sum of the aggregate amount of all the
Commitments and the aggregate principal amount of all the Loans at such time.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Reuters” means Thomson Reuters Corporation, a corporation incorporated under
and governed by the Business Corporations Act (Ontario), Canada, Refinitiv and
any successor thereto.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
to its rating agency business.
“Sale and Leaseback Transaction” has the meaning set forth in Section 6.03.
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or (b) any Person majority-owned or controlled by any such
Person or Persons described in the foregoing clause (a).





--------------------------------------------------------------------------------

23
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by the U.S. government,
including those administered by OFAC or the U.S. Department of State.
“Scheduled Maturity Date” means the earlier of (a) February 10, 2023 and (b) in
the event the UTC Release Date shall not have occurred on or prior to 11:59
p.m., New York City time, on the Commitment Termination Date, the one year
anniversary of the Commitment Termination Date; provided that, in each case, if
such day is not a Business Day, the Scheduled Maturity Date shall be the
immediately following Business Day.
“Screen Rate” means, in respect of the LIBO Rate for any Interest Period, or in
respect of any determination of the Alternate Base Rate pursuant to clause (c)
of the definition thereof, a rate per annum equal to the London interbank
offered rate as administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of such rate) for deposits in Dollars
(for delivery on the first day of such Interest Period) with a term equivalent
to the relevant period as displayed on the Reuters screen page that displays
such rate (currently page LIBOR01 or LIBOR02) (or, in the event such rate does
not appear on a page of the Reuters screen, on the appropriate page of such
other information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion).
“SEC” means the United States Securities and Exchange Commission, or any other
Governmental Authority that shall have succeeded to the functions thereof.
“Securities Act” means the United States Securities Act of 1933, as amended from
time to time.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the NYFRB Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Statutory Reserve Rate” means a fraction (expressed as a decimal, carried out
to five decimal places), the numerator of which is the number one and the
denominator of which is the number one minus the aggregate of the maximum
reserve percentages (including any marginal, special, emergency or supplemental
reserves) expressed as a decimal established by the Board of Governors to which
the Administrative Agent is subject for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board of Governors).
Such reserve percentages shall include those imposed pursuant to such Regulation
D. Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.
“Subsidiary” means, with respect to any Person, any corporation, partnership or
other entity of which at least a majority of the securities or other ownership
interests having ordinary voting





--------------------------------------------------------------------------------

24
power to elect a majority of the board of directors or other persons performing
similar functions of such corporation, partnership or other entity (irrespective
of whether or not at the time securities or other ownership interests of any
other class or classes of such corporation, partnership or other entity shall or
might have voting power upon the occurrence of any contingency) is at the time
of any determination directly or indirectly owned or Controlled by such Person,
by such Person and one or more other Subsidiaries of such Person or by one or
more other Subsidiaries of such Person. Unless otherwise specified, all
references herein to Subsidiaries shall be deemed to refer to Subsidiaries of
the Borrower.
“Syndication Agents” means Bank of America, N.A., Citibank, N.A., HSBC Bank USA,
National Association and Sumitomo Mitsui Banking Corporation in their capacities
as syndication agents for the credit facility provided for herein.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
in the nature of a tax imposed by any Governmental Authority, including any
interest, additions to tax or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Test Period” means, on any date of determination, the period of four
consecutive fiscal quarters of the Borrower most recently ended on or prior to
such date for which financial statements have been delivered, or are required to
have been delivered, pursuant to Section 5.01(a) or 5.01(b).
“Titled Person” has the meaning set forth in Article VIII.
“Transactions” means (a) the execution, delivery and performance by the Borrower
of this Agreement, the borrowing of Loans and the use of the proceeds thereof,
(b) the consummation of the Otis Distribution and (c) the payment of fees and
expenses incurred in connection with the foregoing.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any Person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain Affiliates of such credit institutions or
investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as





--------------------------------------------------------------------------------

25
so determined would be less than zero, the Unadjusted Benchmark Replacement will
be deemed to be zero for all purposes of this Agreement.


“United States” means the United States of America (including the constituent
States thereof and the District of Columbia), its territories, its possessions
and other areas subject to its jurisdiction.
“Unrestricted Cash” means, on any date, cash and cash equivalents owned on such
date by the Borrower and its Consolidated Subsidiaries, as would be reflected on
a Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries
prepared as of such date in conformity with GAAP, provided that such cash and
cash equivalents do not appear (and would not be required to appear) as
“restricted” on a Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries prepared in conformity with GAAP.
“U.S. Person” means a Person who is a “United States person” within the meaning
of Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.14(f).
“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, as
amended from time to time, and the rules and regulations promulgated or issued
thereunder.
“UTC” means United Technologies Corporation, a Delaware corporation.
“UTC 2019 Term Credit Agreement” means the Term Loan Credit Agreement dated as
of March 15, 2019, among UTC, the lenders party thereto and JPMorgan Chase Bank,
N.A., as administrative agent, as in effect on the Closing Date.
“UTC Guarantee” has the meaning set forth in Section 10.01.
“UTC Release Condition” means the requirement that:
(a)the Otis Distribution Condition shall have been, or substantially
concurrently with the release of the UTC Guarantee shall be, satisfied;
(b)on and as of the UTC Release Date (and after giving effect to the release of
the UTC Guarantee), (i) the representations and warranties of the Borrower
contained in Article III (other than Sections 3.05(b) and 3.06) shall be true
and correct (x) in the case of the representations and warranties qualified by
materiality or Material Adverse Effect in the text thereof, in all respects and
(y) in the case of the representations and warranties other than those
referenced in the foregoing clause (x), in all material respects, and (ii) no
Default or Event of Default shall have occurred and be continuing; and







--------------------------------------------------------------------------------

26
(c)the Administrative Agent shall have received a certificate from the Borrower,
dated the UTC Release Date and signed by an officer of the Borrower, confirming
the satisfaction of the requirements set forth in clauses (a) and (b) above.


“UTC Release Date” means the date on which the UTC Release Condition is
satisfied (or waived in accordance with Section 9.02).
“Wholly-Owned Domestic Manufacturing Subsidiary” means any Subsidiary of the
Borrower of which, at the time of determination, all of the outstanding capital
stock (other than directors’ qualifying shares) is owned by the Borrower
directly and/or indirectly and which, at the time of determination, is primarily
engaged in manufacturing; provided, however, that “Wholly-Owned Domestic
Manufacturing Subsidiary” shall not include any Subsidiary of the Borrower that
(a) neither transacts any substantial portion of its business nor regularly
maintains any substantial portion of its fixed assets within the United States,
(b) is engaged primarily in the finance business, including financing the
operations of, or the purchase of products that are products of or incorporate
products of, the Borrower and/or its Subsidiaries or (c) is primarily engaged in
ownership and development of real estate, construction of buildings or related
activities, or a combination of the foregoing. In the event that there shall at
any time be a question as to whether a Subsidiary of the Borrower is primarily
engaged in manufacturing or is described in the foregoing clause (a), (b) or
(c), such matter shall be determined for all purposes of this Agreement by
resolution of the board of directors of the Borrower.
“Write-Down and Conversion Powers” means (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that Person
or any other Person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.
SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or an “ABR Borrowing”).
SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”. The
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all real and personal, tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
Unless the context requires otherwise or except as otherwise expressly provided
herein, (a) the





--------------------------------------------------------------------------------

27
words “herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (b) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (c) any definition of or reference to any
agreement, instrument or other document (including this Agreement) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (including, in the case
of this Agreement, as supplemented by the New Holding Company Guarantee, but in
any case disregarding any amendment, supplement or other modification made in
breach of this Agreement) and (d) any definition of or reference to any statute,
rule or regulation shall be construed as referring thereto as from time to time
amended, supplemented or otherwise modified (including by succession of
comparable successor laws).
SECTION 1.04. Accounting Terms; GAAP; Pro Forma Calculations. (a) Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature used herein shall be construed in accordance with GAAP; provided that if
the Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith. Notwithstanding the
foregoing, for purposes of this Agreement all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made, without giving effect to (i) any
change as a result of the adoption of any of the provisions set forth in the
Accounting Standards Update 2016-02, Leases (Topic 842), issued by the Financial
Accounting Standards Board in February 2016, or any other amendments to the
Accounting Standards Codifications issued by the Financial Accounting Standards
Board in connection therewith, in each case if such change would require the
recognition of right-of-use assets and lease liabilities for leases or similar
agreements that would not be classified as capital leases under GAAP as in
effect prior to January 1, 2019, (ii) any election under Accounting Standards
Codification 825, Financial Instruments, or any successor thereto (including
pursuant to the Accounting Standards Codification), to value any Debt or other
indebtedness of the Borrower or any of its Subsidiaries at “fair value”, as
defined therein, (iii) any treatment of indebtedness in respect of convertible
debt instruments under Accounting Standards Codification 470-20 (or any other
Accounting Standards Codification or Financial Accounting Standard having a
similar result or effect) to value any such indebtedness in a reduced or
bifurcated manner as described therein, and such indebtedness shall at all times
be valued at the full stated principal amount thereof, or (iv) any valuation of
Debt or other indebtedness below its full stated principal amount as a result of
the application of Accounting Standards Update 2015-03, Interest, issued by the
Financial Accounting Standards Board, it being agreed that Debt and other
indebtedness shall at all times be valued at the full stated principal amount
thereof.
(b)All pro forma computations required to be made hereunder giving effect to any
Material Acquisition or Material Disposition shall be calculated after giving
pro forma effect thereto (and to other transactions, including the repayment or
incurrence of Debt, related thereto) as if such





--------------------------------------------------------------------------------

28
transactions had occurred on the first day of the applicable Test Period and, to
the extent applicable, to the historical earnings and cash flows associated with
the assets acquired or disposed of and any related incurrence or reduction of
Debt, all in accordance with Article 11 of Regulation S-X under the Securities
Act. If any Debt bears a floating rate of interest and is being given pro forma
effect, the interest on such Debt shall be calculated as if the rate in effect
on the date of determination had been the applicable rate for the entire period
(taking into account any Hedge Agreement applicable to such Debt if such Hedge
Agreement has a remaining term in excess of 12 months). Notwithstanding anything
to the contrary in this Agreement or any classification under GAAP as
“discontinued operations” of any Person, business, assets or operations in
respect of which a definitive agreement for the disposition thereof has been
entered into, no pro forma effect shall be given to any such discontinued
operations (and the Consolidated EBITDA attributable to any such Person,
business, assets or operations shall not be excluded for any purposes hereunder)
until such disposition shall have been consummated.
(c)For purposes of any determination under Sections 6.01, 6.03 and 7.01(i), all
amounts incurred, outstanding or proposed to be incurred or outstanding in
currencies other than Dollars shall be translated into Dollars at the exchange
rate in effect on the date of such determination; provided that no Default or
Event of Default shall arise as a result of any limitation set forth in Dollars
in Sections 6.02 or 6.03 being exceeded solely as a result of changes in the
exchange rate from those rates applicable at the time or times Debt, Liens or
Sale and Leaseback Transactions were initially consummated in reliance on the
exceptions under such Sections. For purposes of Section 6.04, and the related
definitions, amounts in currencies other than Dollars shall be translated into
dollars at the exchange rate then most recently used in preparing the Borrower’s
Consolidated financial statements.


SECTION 1.05. Interest Rates; LIBOR Notification. The interest rate on
Eurocurrency Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate. The London interbank offered rate is
intended to represent the rate at which contributing banks may obtain short-term
borrowings from each other in the London interbank market. In July 2017, the
U.K. Financial Conduct Authority announced that, after the end of 2021, it would
no longer persuade or compel contributing banks to make rate submissions to the
ICE Benchmark Administration (together with any successor to the ICE Benchmark
Administrator, the “IBA”) for purposes of the IBA setting the London interbank
offered rate. As a result, it is possible that commencing in 2022, the London
interbank offered rate may no longer be available or may no longer be deemed an
appropriate reference rate upon which to determine the interest rate on
Eurocurrency Loans. In light of this eventuality, public and private sector
industry initiatives are currently underway to identify new or alternative
reference rates to be used in place of the London interbank offered rate. Upon
the occurrence of a Benchmark Transition Event or an Early Opt-In Election,
Section 2.11(b) provides a mechanism for determining an alternative rate of
interest. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to the London interbank offered rate or
with respect to any alternative or successor rate thereto, or replacement rate
thereof (including (a) any such alternative, successor or replacement rate
implemented pursuant to Section 2.11(b), whether upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, and (b) the
implementation of any Benchmark Replacement Conforming Changes pursuant to
Section 2.11(b)), including whether the composition or characteristics of any
such alternative, successor or replacement reference rate will be similar to, or
produce the same value or economic equivalence of, the LIBO Rate or have the
same





--------------------------------------------------------------------------------

29
volume or liquidity as did the London interbank offered rate prior to its
discontinuance or unavailability.


SECTION 1.06. Divisions. For all purposes under this Agreement, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to the subsequent Person, and (b) if any
new Person comes into existence, such new Person shall be deemed to have been
organized and acquired on the first date of its existence by the holders of its
equity interests at such time.


SECTION 1.07. Effectuation of the Transactions. Notwithstanding anything herein
to the contrary, on the UTC Release Date, all the representations and warranties
of the Borrower contained in this Agreement shall be deemed made after giving
effect to the Otis Distribution and the other Transactions.
ARTICLE II.
The Credits


SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in Dollars in a principal amount, for any Loan, not to
exceed such Lender’s Commitment as in effect immediately prior to the time such
Loan is made; provided that the aggregate principal amount of each Borrowing
made under this Section shall not be less than $50,000,000 (or such lesser
amount as shall represent the entire unused balance of the total Commitments).
Amounts repaid or prepaid in respect of Loans may not be reborrowed.
SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Type made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required hereunder.
(b)Subject to Section 2.11, each Borrowing shall be comprised entirely of
Eurocurrency Loans or ABR Loans, in each case, as the Borrower may request in
accordance herewith. Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement and
such Lender shall not be entitled to any amounts payable under Section 2.12,
2.13, 2.14 or 9.03 solely in respect of increased costs or Taxes resulting from
such exercise and existing at the time of such exercise (and that would not have
been incurred but for such exercise).
(c)At the commencement of each Interest Period for any Eurocurrency Borrowing
and at the time each ABR Borrowing is made, such Borrowing shall be in an
aggregate amount not less





--------------------------------------------------------------------------------

30
than $50,000,000 or an integral multiple of $1,000,000 in excess thereof;
provided that a Eurocurrency Borrowing that results from a continuation of an
outstanding Eurocurrency Borrowing may be in an aggregate amount that is equal
to such outstanding Borrowing. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of five (or such greater number as may be agreed to by the
Administrative Agent) Eurocurrency Borrowings outstanding.


(d)Notwithstanding any other provision of this Agreement, the Borrower shall not
be entitled to request, or to elect to convert to or continue, any Eurocurrency
Borrowing if the Interest Period requested with respect thereto would end after
the Scheduled Maturity Date.


SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by submitting a completed
written Borrowing Request, executed by a Financial Officer of the Borrower, (a)
in the case of a Eurocurrency Borrowing, not later than 2:00 p.m., New York City
time, two Business Days before the date of the proposed Borrowing or (b) in the
case of an ABR Borrowing, not later than 11:00 a.m., New York City time, on the
date of the proposed Borrowing. Each Borrowing Request shall be irrevocable and
shall specify the following information in compliance with Section 2.02:
i.the aggregate amount of the requested Borrowing;
ii.the date of such Borrowing, which shall be a Business Day;
iii.whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing;
iv.in the case of a Eurocurrency Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;
v.the location and number of the account to which funds are to be disbursed; and
vi.if the requested Borrowing is conditioned on the occurrence of any event,
such event.
Promptly following receipt of a Borrowing Request in accordance with this
Section, the Administrative Agent shall advise each Lender of the details
thereof and of the amount of such Lender’s Loan to be made as part of the
requested Borrowing.
SECTION 2.04. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds in Dollars by 10:00 a.m., New York City time, or, in
the case of an ABR Borrowing, 1:00 p.m., New York City time, in each case, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the Lenders. The Administrative Agent will make such Loans
available to the Borrower by promptly (and in any event, no later than two hours
after receipt) remitting the amounts so received, in like funds, to an account
specified by the Borrower in the applicable Borrowing Request.
(b)Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative





--------------------------------------------------------------------------------

31
Agent such Lender’s share of such Borrowing, the Administrative Agent may assume
that such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance on such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in fact made its full share of such Borrowing available to the
Administrative Agent, then the applicable Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (i) in the case of a payment to be made by such
Lender, the greater of the NYFRB Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of a payment to be made by the Borrower, the
interest rate applicable to such Borrowing. If such Lender pays such amount to
the Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing. If the Borrower pays such amount to the
Administrative Agent, then such amount shall constitute a reduction of such
Borrowing.
SECTION 2.05. Interest Elections. (a) Each Borrowing initially shall be of the
Type and, in the case of a Eurocurrency Borrowing, shall have an initial
Interest Period as specified in the Borrowing Request. Thereafter, the Borrower
may elect to convert such Borrowing to a Borrowing of a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Borrowing, may elect
Interest Periods therefor, all as provided in this Section. The Borrower may
elect different options with respect to different portions of the affected
Borrowing, in which case each such portion shall be allocated ratably among the
Lenders holding the Loans comprising such Borrowing, and the Loans comprising
each such portion shall be considered a separate Borrowing. Notwithstanding any
other provision of this Section, the Borrower shall not be permitted to elect an
Interest Period for a Eurocurrency Borrowing that does not comply with Section
2.02(d).


(b)To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by submitting a completed written Interest
Election Request, executed by a Financial Officer of the Borrower, (i) in the
case of a conversion to or a continuation of a Eurocurrency Borrowing, not later
than 11:00 a.m., New York City time, three Business Days before the date of the
proposed conversion or continuation or (ii) in the case of a conversion to an
ABR Borrowing, not later than 11:00 a.m., New York City time, one Business Day
before the date of the proposed conversion. Each Interest Election Request shall
be revocable at any time prior to the effective date of the conversion or
continuation specified in such notice (subject to the payment by the Borrower of
amounts described in Section 2.13 if the Administrative Agent has already given
notice of such requested conversion or continuation to the Lenders) and shall
specify the following information in compliance with Section 2.02:
(i)the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;





--------------------------------------------------------------------------------

32


(iii)whether the resulting Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing; and


(iv)if the resulting Borrowing is to be a Eurocurrency Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.


(c)Promptly following receipt of an Interest Election Request in accordance with
this Section, the Administrative Agent shall advise each Lender of the details
thereof and of such Lender’s portion of each resulting Borrowing.
(d)If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurocurrency Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall automatically be continued
as a Eurocurrency Borrowing for an Interest Period of one month.


SECTION 2.06. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate at 5:00 p.m., New York City time, on
the Commitment Termination Date. The Commitment of each Lender shall be reduced
automatically and without further action upon the making by such Lender of any
Loan by an amount equal to the principal amount of such Loan.
(b)The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that each reduction of the Commitments shall be in an
amount that is an integral multiple of $10,000,000 and not less than
$50,000,000. The Borrower shall notify the Administrative Agent of any election
to terminate or reduce the Commitments under this paragraph (b) at least one
Business Day prior to the effective date of such termination or reduction,
specifying such election and the effective date thereof. Each notice delivered
by the Borrower pursuant to this paragraph (b) shall be irrevocable; provided
that a notice of termination of the Commitments delivered by the Borrower may
state that such notice is conditioned upon the occurrence of one or more events,
in which case such notice may be revoked by the Borrower (by notice to the
Administrative Agent on or prior to the specified effective date) if such
condition is not satisfied.
(c)Promptly following receipt of any notice pursuant to paragraph (b) of this
Section, the Administrative Agent shall advise the Lenders of the contents
thereof. Any termination or reduction of the Commitments shall be permanent.
Each reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
SECTION 2.07. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the then unpaid principal amount of each Loan of such Lender on the
Scheduled Maturity Date.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made





--------------------------------------------------------------------------------

33
by such Lender, including the amounts of principal and interest payable and paid
to such Lender from time to time hereunder.
(c)The records maintained by the Administrative Agent and the Lenders shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower in respect of the Loans and the interest and fees due or accrued
hereunder; provided that the failure of the Administrative Agent or any Lender
to maintain such records or any error therein shall not in any manner affect the
obligation of the Borrower to pay any amounts due hereunder in accordance with
the terms of this Agreement.


(d)Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and in a form approved by the
Administrative Agent and reasonably acceptable to the Borrower. Thereafter, the
Loan evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the payee named therein (or, if
such promissory note is a registered note, to such payee and its registered
assigns).


SECTION 2.08. Prepayment of Loans. (a) The Borrower shall have the right, in its
sole discretion, at any time and from time to time, to prepay any Borrowing in
whole or in part, without premium or penalty (but subject to Section 2.13).
(b)The Borrower shall notify the Administrative Agent in writing of any
prepayment of a Borrowing hereunder (i) in the case of prepayment of a
Eurocurrency Borrowing, not later than 11:00 a.m., New York City time, one
Business Day before the date of prepayment or (ii) in the case of prepayment of
an ABR Borrowing, not later than 9:00 a.m., New York City time, on the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the Borrowing or Borrowings to be prepaid and the principal
amount of each such Borrowing or portion thereof to be prepaid; provided that a
notice of optional prepayment delivered by the Borrower may state that such
notice is conditioned upon the occurrence of one or more events, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified prepayment date) if such condition is not
satisfied. Promptly following receipt of any such notice, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial optional
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02.
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing. Prepayments shall be accompanied by accrued interest
thereon.
SECTION 2.09. Fees. (a) Subject to Section 2.17, the Borrower agrees to pay to
the Administrative Agent, for the account of each Lender, a fee (a “Commitment
Fee”), which shall accrue at the Applicable Rate on the daily amount of the
Commitment of such Lender during the period from and including the Closing Date
to but excluding the date on which such Commitment terminates. Accrued
Commitment Fees shall be payable (i) in arrears on the last day of March, June,
September and December of each year, commencing with June 30, 2020, (ii) on the
Commitment Termination Date





--------------------------------------------------------------------------------

34
and (iii) in the event of the termination in whole of the Commitment of any
Lender and with respect to such Commitment, on the date of such termination. All
Commitment Fees shall be computed on the basis of a year of 365 days (or 366
days in a leap year), and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(b)The Borrower agrees to pay to the Administrative Agent, for its own account,
each administrative agency fee payable after the Closing Date by UTC as
consideration for JPMorgan Chase Bank, N.A.’s agreement to act as Administrative
Agent hereunder pursuant to the fee letter entered into between UTC and the
Administrative Agent prior to the Closing Date in connection with the credit
facility provided for herein.
(c)All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the parties entitled thereto or, in the case of the
Commitment Fees, to the Administrative Agent for distribution to the Lenders
entitled thereto. Fees paid shall not be refundable under any circumstances.


SECTION 2.10. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.


(b)The Loans comprising each Eurocurrency Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)Notwithstanding the foregoing, if any principal of or interest on any Loan or
any fee or other amount payable by the Borrower hereunder is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to (i) in the case of overdue principal of any Loan, 1.00% per annum plus the
rate otherwise applicable to such Loan as provided in the preceding paragraphs
of this Section or (ii) in the case of any other amount, 1.00% per annum plus
the rate applicable to ABR Loans as provided in paragraph (a) of this Section.


(d)Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan; provided that (i) interest accrued pursuant to
paragraph (c) of this Section shall be payable on demand, (ii) in the event of
any repayment or prepayment of any Loan, accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and (iii) in the event of any conversion of any Eurocurrency Loan
prior to the end of the current Interest Period therefor, accrued interest on
such Loan shall be payable on the effective date of such conversion.


(e)All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate or Adjusted LIBO
Rate shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.





--------------------------------------------------------------------------------

35
SECTION 2.11 Alternate Rate of Interest. (a) If prior to the commencement of any
Interest Period for any Eurocurrency Borrowing:
(i)the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period (including because
the Screen Rate is not available or published on a current basis); provided that
no Benchmark Transition Event shall have occurred at such time; or
(ii)the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate for such Interest Period will not adequately and fairly
reflect the cost to such Lenders of making or maintaining their Loans included
in such Borrowing for such Interest Period;


then the Administrative Agent shall give notice (which may be telephonic)
thereof to the Borrower and the Lenders as promptly as practicable thereafter.
If such notice is given, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurocurrency Borrowing for
such Interest Period shall be ineffective, (B) the affected Eurocurrency
Borrowing that was requested to be converted or continued shall, on the last day
of the then current Interest Period applicable thereto, unless repaid, be
continued as or converted to an ABR Borrowing, and (C) any Borrowing Request for
a Eurocurrency Borrowing for such Interest Period shall be treated as a request
for an ABR Borrowing.
(b)(i) Notwithstanding anything to the contrary herein, upon the occurrence of a
Benchmark Transition Event or an Early Opt-in Election, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace the
LIBO Rate with a Benchmark Replacement. Any such amendment with respect to a
Benchmark Transition Event will become effective at 5:00 p.m., New York City
time, on the fifth Business Day after the Administrative Agent has posted such
proposed amendment to all Lenders and the Borrower, so long as the
Administrative Agent has not received, by such time, written notice of objection
to such proposed amendment from Lenders comprising the Required Lenders;
provided that, with respect to any proposed amendment containing any SOFR-Based
Rate, the Lenders shall be entitled to object only to the Benchmark Replacement
Adjustment contained therein. Any such amendment with respect to an Early Opt-in
Election will become effective on the date that Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Lenders consent to such amendment. No replacement of the LIBO Rate with a
Benchmark Replacement will occur prior to the applicable Benchmark Transition
Start Date.
(ii)In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein, any amendments implementing such Benchmark Replacement
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement.





--------------------------------------------------------------------------------

36
(iii)The Administrative Agent will promptly notify the Borrower and the Lenders
of (A) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (B) the implementation of any Benchmark Replacement,
(C) the effectiveness of any Benchmark Replacement Conforming Changes and (D)
the commencement or conclusion of any Benchmark Unavailability Period.


(iv)Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (A) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurocurrency Borrowing shall be ineffective, and, on the last day of the then
current Interest Period applicable thereto, unless repaid, such Borrowing shall
be continued as or converted to an ABR Borrowing, and (B) any Borrowing Request
for a Eurocurrency Borrowing shall be treated as a request for an ABR Borrowing.


(v)Any determination, decision or election that may be made by the
Administrative Agent or the Lenders pursuant to this Section 2.11, including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 2.11.


SECTION 2.12. Increased Costs. (a) If any Change in Law shall:


(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate);
(ii)impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Eurocurrency
Loans made by such Lender; or


(iii)subject any Lender to any Taxes (other than (A) Indemnified Taxes and (B)
Excluded Taxes) on its loans, loan principal, commitments or other obligations,
or its deposits, reserves, other liabilities or capital attributable thereto;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then,
from time to time upon written request of such Lender to the Borrower, the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs or expenses incurred or
reduction suffered.
(b)If any Lender reasonably determines that any Change in Law regarding capital
or liquidity requirements (except any such reserve requirement reflected in the
Adjusted LIBO Rate) has





--------------------------------------------------------------------------------

37
had or would have the effect of reducing the rate of return on such Lender’s
capital or on the capital of such Lender’s holding company, if any, as a
consequence of this Agreement, the Commitment of or the Loans made by such
Lender to a level below that which such Lender or such Lender’s holding company
would have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy or liquidity), then, from time to time upon written request
of such Lender to the Borrower, the Borrower will pay to such Lender such
additional amount or amounts as will compensate such Lender or such Lender’s
holding company for any such reduction suffered.
(c)A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company as specified in paragraph (a) or
(b) of this Section delivered to the Borrower shall be prima facie evidence of
the amount claimed; provided that it is accompanied by a statement in reasonable
detail of the calculation on which such amount was based. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 15 days after
receipt thereof.


(d)Promptly after any Lender has determined that it will make a request for
increased compensation pursuant to this Section, such Lender shall notify the
Borrower thereof. Failure or delay on the part of any Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s right to demand such compensation; provided that the Borrower shall not
be required to compensate a Lender pursuant to this Section for any increased
costs or expenses incurred or reductions suffered more than 180 days prior to
the date that such Lender notifies the Borrower of the Change in Law giving rise
to such increased costs or expenses or reductions and of such Lender’s intention
to claim compensation therefor; provided further that, if the Change in Law
giving rise to such increased costs or expenses or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof.


(e)If any Lender determines, in its sole discretion exercised in good faith,
that it has received a refund of any amount (i) as to which it has been
indemnified by the Borrower or (ii) which has been paid to such Lender by the
Borrower, in each case pursuant to this Section 2.12, it shall pay over such
refund to the Borrower (but only to the extent of payments made by the Borrower
under this Section 2.12 with respect to the events giving rise to such refund),
net of all reasonable out-of-pocket expenses of such Lender and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund); provided that the Borrower agrees, upon the written
request of such Lender to the Borrower, to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such Lender is required to repay such
refund to such Governmental Authority. This paragraph shall not be construed to
require any Lender to make available its accounting records (or any other
information which it deems confidential) to the Borrower or any other Person.


SECTION 2.13. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert or
continue any Eurocurrency Loan on the date specified in any notice delivered
pursuant hereto (whether or not





--------------------------------------------------------------------------------

38
such notice may be revoked in accordance with the terms hereof), (d) the failure
to prepay any Eurocurrency Loan on a date specified therefor in any notice of
prepayment given by the Borrower (whether or not such notice may be revoked in
accordance with the terms hereof) or (e) the assignment (other than as a result
of a default by the applicable Lender in the performance of its agreements set
forth herein) of any Eurocurrency Loan other than on the last day of the
Interest Period applicable thereto as a result of a request by the Borrower
pursuant to Section 2.16, then, in any such event, the Borrower shall compensate
each Lender for the loss, cost and expense attributable to such event. Such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest that would have accrued on the principal amount of such Loan had such
event not occurred at the Adjusted LIBO Rate that would have been applicable to
such Loan (but not including the Applicable Rate applicable thereto), for the
period from the date of such event to the last day of the then current Interest
Period therefor (or, in the case of a failure to borrow, convert or continue,
for the period that would have been the Interest Period for such Loan), over
(ii) the amount of interest that would accrue on such principal amount for such
period at the interest rate which such Lender would bid were it to bid, at the
commencement of such period, for deposits in Dollars of a comparable amount and
period from other banks in the London interbank market. A certificate of any
Lender delivered to the Borrower and setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be prima facie
evidence of such amount; provided that it is accompanied by a statement in
reasonable detail of the calculation on which such amount was based. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof
SECTION 2.14. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of the Borrower under this Agreement shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of the
Borrower or an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by the Borrower or such withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the Borrower
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.
(b)Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law or, at the option of the Administrative Agent, timely reimburse it for Other
Taxes.
(c)Evidence of Payments. As soon as practicable after any payment of Taxes by
the Borrower to a Governmental Authority pursuant to this Section, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.







--------------------------------------------------------------------------------

39
(d)Indemnification by the Borrower. The Borrower shall indemnify each Recipient,
within 20 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to the Borrower by a Lender (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender, shall be conclusive absent manifest error.


(e)Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that the
Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with this
Agreement, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. Each Lender shall severally indemnify
the Borrower for any Taxes paid or payable by the Borrower (and not deducted or
withheld by the Borrower from any payment otherwise due hereunder to such
Lender) as a result of the failure of such Lender to deliver, or as a result of
the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender to the Borrower pursuant to Section 2.14(f), and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent and the Borrower to set off and apply any and all amounts
at any time owing by the Administrative Agent or the Borrower (as applicable) to
such Lender under this Agreement or otherwise payable by the Administrative
Agent or the Borrower (as applicable) to the Lender from any other source
against any amount due to the Administrative Agent or the Borrower (as
applicable) under this paragraph.


(f)Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under this Agreement
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to any
withholding (including backup withholding) or information reporting
requirements. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Sections 2.14(f)(ii)(A), 2.14(f)(ii)(B) and
2.14(f)(ii)(D)) shall not be required





--------------------------------------------------------------------------------

40
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.


(i)Without limiting the generality of the foregoing:
(A)any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, is owned,
for U.S. federal income tax purposes, by a U.S. Person) shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W-9 certifying that such Lender (or such U.S.
Person, as applicable) is exempt from U.S. Federal backup withholding tax;
(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:


(1)in the case of a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
entitled to the benefits of an income tax treaty to which the United States is a
party (x) with respect to payments of interest under this Agreement, duly
completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as applicable,
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under this Agreement, duly completed and executed
originals of IRS Form W-8BEN or W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. Federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(2)duly completed and executed originals of IRS Form W-8ECI with respect to such
Foreign Lender (or, if a Foreign Lender is disregarded as an entity separate
from its owner for U.S. federal income tax purposes, such owner);


(3)in the case of a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
entitled to the benefits of the exemption for portfolio interest under Section
881(c) of the Code, (x) a duly completed and executed certificate substantially
in the form of Exhibit E-1 to the effect that such Foreign





--------------------------------------------------------------------------------

41
Lender (or such owner, as applicable) is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable; or


(4)to the extent a Foreign Lender (or, if a Foreign Lender is disregarded as an
entity separate from its owner for U.S. federal income tax purposes, such owner)
is not the beneficial owner, duly completed and executed originals of IRS Form
W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E, as
applicable, a U.S. Tax Compliance Certificate substantially in the form of
Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable (and including any other information
required to be provided by IRS Form W-8IMY); provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
E-4 on behalf of each such direct or indirect partner;


(C)any Lender (or, if such Lender is disregarded as an entity separate from its
owner for U.S. federal income tax purposes, the Person treated as its owner for
U.S. federal income tax purposes) shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)if a payment made to a Lender under this Agreement would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA





--------------------------------------------------------------------------------

42
or to determine the amount to deduct and withhold from such payment. Solely for
purposes of this clause (D), “FATCA” shall include any amendments made to FATCA
after the date of this Agreement.


Upon the reasonable request of the Borrower or the Administrative Agent, any
Lender shall update any form or certification previously delivered pursuant to
this Section 2.14(f). Each Lender agrees that if any form or certification it
previously delivered expires or becomes obsolete or inaccurate in any respect,
it shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) (x) update such form or certification or (y) notify
the Borrower and the Administrative Agent in writing of its legal inability to
do so.
(g)Treatment of Certain Refunds. If any party determines, in its sole discretion
exercised in good faith, that it has received a refund or credit of any Taxes as
to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund or credit (but only to the
extent of indemnity payments made under this Section with respect to the Taxes
giving rise to such refund), net of all reasonable out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (plus any penalties, interest (but solely with respect to the period
during which the indemnifying party held such refund) or other charges imposed
by the relevant Governmental Authority) in the event that such indemnified party
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph, in no event will any indemnified
party be required to pay any amount to any indemnifying party pursuant to this
paragraph the payment of which would place such indemnified party in a less
favorable net after-Tax position than such indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.
(h)Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement.


(i)Defined Terms. For purposes of this Section, the term “applicable law”
includes FATCA.


SECTION 2.15. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder prior
to the time expressly required hereunder for such payment (or, if no such time
is expressly required, prior to 12:00 noon, New York City time), on the date
when due, in immediately available funds, without any setoff or counterclaim.
Any amounts received after such time on any date may, in the discretion of the





--------------------------------------------------------------------------------

43
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to such account as may be specified by the Administrative Agent;
provided that payments pursuant to Sections 2.12, 2.13, 2.14 and 9.03 shall be
made directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payment received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars. Any payment by
the Borrower credited to the account specified by the Administrative Agent shall
discharge the obligation of the Borrower to make such payment at the time such
credit is so effected, irrespective of the time of any distribution of such
payment by the Administrative Agent to any Lender.
(b)If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the amount of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amounts
of principal of and accrued interest on their Loans; provided that (i) if any
such participations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (for the avoidance of doubt, as in effect from time to
time) or any payment obtained by a Lender as consideration for the assignment of
or sale of a participation in any of its Loans to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower agrees that any
Lender acquiring a participation pursuant to the foregoing arrangements may, to
the fullest extent permitted by law, exercise all its rights of payment with
respect to such participation as fully as if such Lender were the direct
creditor of the Borrower in the amount of such participation.
(c)Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the NYFRB Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.


(d)If any Lender shall fail to make any payment required to be made by it
hereunder to or for the account of the Administrative Agent, then the
Administrative Agent may, in its discretion





--------------------------------------------------------------------------------

44
(notwithstanding any contrary provision hereof), (i) apply any amounts
thereafter received by the Administrative Agent for the account of such Lender
to satisfy such Lender’s obligations in respect of such payment until all such
unsatisfied obligations have been discharged or (ii) hold any such amounts in a
segregated account as cash collateral for, and application to, any future
funding obligations of such Lender pursuant to Sections 2.04(b), 2.15(c) and
9.03(c), in each case in such order as shall be determined by the Administrative
Agent in its discretion.


SECTION 2.16. Mitigation Obligations; Replacement of Lenders. (a) Each Lender
shall (i) if it determines that it is specifically entitled to compensation
under Section 2.14, use its reasonable efforts to designate a different lending
office, if any, for funding or booking its Loans hereunder or to assign and
delegate its rights and obligations hereunder to another of its offices,
branches or Affiliates, if any, if such designation or assignment and delegation
would avoid, or minimize the amount of, any payment by the Borrower of
additional amounts under Section 2.14 in respect of such Lender and (ii) if it
determines that it is specifically entitled to compensation under Section 2.12,
use its reasonable efforts (including using reasonable efforts to designate a
different lending office, if any, for funding or booking its Loans hereunder or
to assign and delegate its rights and obligations hereunder to another of its
offices, branches or Affiliates, if any), but only if it shall not incur any
disadvantage as a result thereof, to avoid, or to minimize the amount of, any
payment by the Borrower of additional amounts under Section 2.12 in respect of
such Lender.
(b)If (i) any Lender requests or becomes entitled to compensation under Section
2.12, (ii) the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 2.14, (iii) any Lender has become a Defaulting Lender
or (iv) any Lender has failed to consent to a proposed amendment, waiver,
discharge or termination that under Section 9.02 requires the consent of all the
Lenders (or all the affected Lenders) and with respect to which the Required
Lenders shall have granted their consent, then the Borrower may, at its sole
expense and effort, upon notice to the Administrative Agent and, to the extent
permitted under applicable law, such Lender, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in Section 9.04), all its interests, rights (other than its existing
rights to payments pursuant to Sections 2.12 and 2.14) and obligations under
this Agreement to an Eligible Assignee that shall assume such obligations (which
may be a Lender, if another Lender accepts such assignment and delegation);
provided that (A) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder from the assignee (in the case of
such principal and accrued interest and fees) or the Borrower (in the case of
all other amounts), (B) in the case of any such assignment and delegation
resulting from a claim for compensation under Section 2.12 or payments required
to be made pursuant to Section 2.14, such assignment will result in a reduction
in such compensation or payments and (C) in the case of any such assignment and
delegation resulting from the failure to provide a consent, the assignee shall
have given such consent. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver or consent
by such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation have ceased to apply. Each party hereto agrees
that an assignment and delegation required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower, the
Administrative Agent and the assignee and that the Lender required to make such
assignment and delegation need not be a party thereto.





--------------------------------------------------------------------------------

45
SECTION 2.17. Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
such Lender is no longer a Defaulting Lender, to the extent permitted by
applicable law:
(i)Waivers and Amendments. The Commitment and Loans of each Defaulting Lender
shall be disregarded in determining whether the Required Lenders or any other
requisite Lenders shall have taken or may take any action hereunder (including
any consent to any waiver, amendment or other modification pursuant to Section
9.02); provided that any waiver, amendment or other modification that requires
the consent of all Lenders or of all Lenders affected thereby shall, except as
provided in Section 9.02, require the consent of such Defaulting Lender in
accordance with the terms hereof.
(ii)Certain Fees. Commitment Fees shall cease to accrue on the Commitment of
such Defaulting Lender for any period during which such Defaulting Lender is a
“Defaulting Lender”, and such Defaulting Lender shall not be entitled to receive
such Commitment Fees.


(b)Defaulting Lender Cure. If the Borrower and the Administrative Agent agree in
writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the effective date specified in such notice and
subject to any conditions set forth therein, such Defaulting Lender will cease
to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that
all amendments, waivers or other modifications effected without its consent in
accordance with the provisions of Section 9.02 and this Section during such
period shall be binding on it; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.


ARTICLE III
Representations and Warranties


The Borrower and UTC represent and warrant, as of the Closing Date and as of
each date required by Section 4.02, and the Borrower represents and warrants as
of the UTC Release Date, as follows; provided that (a) the only representations
and warranties made or deemed made by UTC shall be the representations and
warranties set forth in Section 3.12, and (b) the only representations and
warranties made or deemed made by the Borrower (x) prior to the UTC Release
Date, shall be the representations and warranties set forth in Sections 3.01,
3.02, 3.03, 3.04, 3.05(b), 3.06, 3.07, 3.10 and 3.11 (it being agreed that, in
the case of Sections 3.05(b) and 3.06, such representations and warranties will
cover the Borrower and its Subsidiaries after giving pro forma effect to the
Transactions)) and (y) from and after the UTC Release Date, shall be the
representations and warranties set forth below (other than the representations
and warranties set forth in Sections 3.05(b), 3.06 and 3.12):





--------------------------------------------------------------------------------

46
SECTION 3.01. Organization; Powers. The Borrower is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware and is duly qualified to do business and in good standing as a foreign
corporation in all other jurisdictions in which the conduct of its operations or
the ownership of its properties requires such qualification except where the
failure to so qualify would not reasonably be expected to have a Material
Adverse Effect. The Borrower has all requisite power and authority, corporate or
otherwise, to conduct its business, to own its properties and to execute and
deliver, and to perform all of its obligations under, this Agreement.
SECTION 3.02. Authorization; Absence of Conflicts. The execution, delivery and
performance by the Borrower of this Agreement have been duly authorized by all
necessary corporate action and do not contravene (a) the Borrower’s certificate
of incorporation or bylaws or (b) except where such contravention would not
reasonably be expected to have a Material Adverse Effect, any law or contractual
restriction binding on the Borrower.
SECTION 3.03. Governmental Consents. No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body in the United States, or to the Borrower’s knowledge, in any
other jurisdiction, is required for the due execution, delivery and performance
by the Borrower of this Agreement other than routine requirements which, to the
Borrower’s knowledge, have (to the extent that compliance is required on or
prior to the date hereof) been complied with in all material respects.
SECTION 3.04. Enforceability. This Agreement is a legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.


SECTION 3.05. Financial Statements; No Material Adverse Effect. (a) The
Historical Borrower Financial Statements present fairly, in all material
respects, the combined financial position of the Borrower and its Subsidiaries
as of December 31, 2019 and the combined results of operations and cash flows of
the Borrower and its Subsidiaries for the fiscal year then ended, all in
conformity with GAAP. As of the UTC Release Date, the Pro Forma Borrower
Financial Statements (i) have been prepared by the Borrower in good faith, based
on the assumptions believed by the Borrower to be reasonable at the time made,
and (ii) to the knowledge of the Borrower, present fairly, in all material
respects, the pro forma combined financial position and the pro forma combined
results of operations of the Borrower and its Subsidiaries as of the date and
for the period specified in the definition of the term “Pro Forma Borrower
Financial Statements” as if the Transactions had occurred on such date or at the
beginning of such period, as applicable.
(b)Since December 31, 2019, there has been no material adverse change in the
Consolidated financial condition or the Consolidated results of operations of
the Borrower except as otherwise disclosed in any reports by UTC or the
Borrower, as applicable, on Form 10-K, Form 10-Q or Form 8-K publicly filed or
furnished under the Exchange Act prior to the date hereof or in the Draft Otis
Form 10.







--------------------------------------------------------------------------------

47
SECTION 3.06. Litigation. There is no pending or, to the knowledge of the
Borrower, threatened action or proceeding affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that would
reasonably be expected to have a Material Adverse Effect.
SECTION 3.07. Federal Reserve Regulations. Neither the Borrower nor any of its
Subsidiaries is engaged or will engage, principally or as one of its important
activities, in the business of extending credit for the purpose of “purchasing”
or “carrying” any “margin stock” within the respective meanings of each of the
quoted terms under Regulation T, U or X of the Board of Governors as now and
from time to time hereafter in effect.


SECTION 3.08. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which such
liability is reasonably expected to occur, would reasonably be expected to have
a Material Adverse Effect.


SECTION 3.09. Environmental. Except as would not reasonably be expected to have
a Material Adverse Effect, the Borrower and its Subsidiaries (a) are in
compliance with Environmental Laws and any permit, license or approval required
thereunder and (b) have not become subject to any Environmental Liability.
SECTION 3.10. Investment Company Status. The Borrower is not required to
register as an “investment company” under the Investment Company Act of 1940, as
amended.
SECTION 3.11. Sanctions and Anti-Corruption Laws. (a) The Borrower has
implemented and maintains in effect policies and procedures designed to promote
compliance by the Borrower, its Subsidiaries and their respective directors,
officers and employees with Anti-Corruption Laws and applicable Sanctions.
(b) None of (i) the Borrower or any of its Subsidiaries or (ii) to the knowledge
of the Borrower, any of their respective directors, officers or employees that
will act in any capacity in connection with or directly benefit from the use of
proceeds of the Loans is a Sanctioned Person.
(c)No Borrowing or use of proceeds thereof will violate any Anti-Corruption Law
or applicable Sanctions.


SECTION 3.12. UTC Representations. The provisions of Sections 3.01 through 3.09
(other than the second sentence of Section 3.07 and clause (b) of Section 3.09)
of the UTC 2019 Term Credit Agreement (the “Incorporated UTC Representations”)
are hereby incorporated by reference herein as if set forth in full force
herein; provided that (a) capitalized terms that are used in the Incorporated
UTC Representations shall have the meanings assigned thereto in the UTC 2019
Term Credit Agreement, except as otherwise set forth in this proviso, (b) each
direct or indirect reference to “the Borrower” in the Incorporated UTC
Representations shall be deemed to refer to UTC, (c) each reference to “this
Agreement”, “herein”, “hereof” and “hereunder” and words of similar import in
the Incorporated UTC Representations shall be deemed to refer to this Agreement
and (d) each reference to a “Section” in the Incorporated UTC Representations
shall be deemed to refer to the applicable Section in the UTC 2019 Term Credit
Agreement as incorporated by reference herein.





--------------------------------------------------------------------------------

48
ARTICLE IV
Conditions
SECTIOn 4.01. Closing Date. The obligations of the Lenders to make Loans shall
not become effective until the first date on which each of the following
conditions shall be satisfied (or such condition shall have been waived in
accordance with Section 9.02):
(a)The Administrative Agent shall have received from each party hereto
(including UTC) either (i) a counterpart of this Agreement signed on behalf of
such party or (ii) evidence satisfactory to the Administrative Agent (which may
include a facsimile or electronic transmission of a signed counterpart of this
Agreement) that such party has signed a counterpart of this Agreement.
(b)The Administrative Agent shall have received (i) an officer’s certificate of
each of UTC and the Borrower, dated the Closing Date and signed by the Secretary
or Assistant Secretary of such Person, in form and substance reasonably
satisfactory to the Administrative Agent and substantially consistent with UTC’s
past practice, together with all attachments contemplated thereby, and (ii) a
certificate of each of UTC and the Borrower, dated the Closing Date and signed
by an officer of such Person, confirming, as of the Closing Date, that (A) the
representations and warranties contained in Article III are true and correct (x)
in the case of the representations and warranties qualified by materiality or
Material Adverse Effect in the text thereof, in all respects and (y) in the case
of the representations and warranties other than those referenced in the
foregoing clause (x), in all material respects and (B) no Default or Event of
Default has occurred and is continuing.


(c)The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Closing
Date) of the general counsel, in-house counsel and/or outside counsel of UTC, in
form and substance reasonably satisfactory to the Administrative Agent and
substantially consistent with UTC’s past practice.


(d)The Lenders shall have received the Otis Form 10 (including the information
statement and the other exhibits contemplated thereby, in each case, in the form
and to the extent so filed) in the form most recently filed (whether or not
publicly) with the SEC prior to the Closing Date; provided that (i) if the Otis
Form 10 shall not have been publicly filed with the SEC prior to the Closing
Date, then the Borrower shall deliver to the Administrative Agent a certificate
of the Borrower, dated as of the Closing Date and signed by an officer of the
Borrower, confirming that the Borrower has delivered to the Administrative Agent
the Otis Form 10 most recently filed with the SEC prior to the Closing Date and
(ii) if the Otis Form 10 shall have been publicly filed with the SEC prior to
the Closing Date, the Otis Form 10, in the form most recently publicly filed
with the SEC prior to the Closing Date, shall be deemed to have been delivered
to the Lenders for purposes of this clause (d) and the condition specified in
this Section 4.01(d) shall be deemed to be satisfied.


(e)The Administrative Agent shall have received all fees due and payable on or
prior to the Closing Date, and, to the extent invoiced at least three Business
Days prior to the Closing Date, other amounts due and payable on or prior to the
Closing Date (including reasonable fees, charges and disbursements of Cravath,
Swaine & Moore LLP) required to be paid or reimbursed by the





--------------------------------------------------------------------------------

49
Borrower or UTC pursuant to any commitment letter or fee letter entered into in
connection with the credit facility provided for herein.


(f)The Administrative Agent and the Lenders shall have received all
documentation and other information required by bank regulatory authorities with
respect to the Borrower and UTC under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act and
the Beneficial Ownership Regulation, that has been reasonably requested by the
Administrative Agent or any Lender in writing at least 10 Business Days prior to
the Closing Date.


Without limiting the generality of the provisions of Article VIII, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender, by becoming a party to this Agreement, shall be deemed to have
consented to, approved or accepted or to be satisfied with each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the date hereof specifying its objection
thereto.


SECTION 4.02. Conditions Precedent to Each Borrowing. The obligations of each
Lender to make a Loan on the occasion of any Borrowing (other than any
conversion or continuation of a Loan) shall be subject to receipt by the
Administrative Agent of a Borrowing Request therefor in accordance with Section
2.03, and to the satisfaction (or waiver in accordance with Section 9.02) of the
following conditions:
(a)The representations and warranties contained in Article III (other than, in
the case of any Borrowing made after the Closing Date, Sections 3.05(b) and
3.06) shall be true and correct (x) in the case of the representations and
warranties qualified by materiality or Material Adverse Effect in the text
thereof, in all respects and (y) in the case of the representations and
warranties other than those referenced in the foregoing clause (x), in all
material respects, in each case on and as of the date of such Borrowing, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom, as though made on and as of such date.
(b)No Default or Event of Default has occurred and is continuing, or would
result from such Borrowing or from the application of the proceeds therefrom.


Each Borrowing (other than any conversion or continuation of any Loan) shall
constitute a representation and warranty made by the Borrower on the date
thereof that the conditions specified in clauses (a) and (b) above have been
satisfied.
ARTICLE V
Affirmative Covenants


So long as any Loan shall remain unpaid or any Lender shall have any Commitment,
(a) the Borrower (i) from and after the Closing Date and prior to the UTC
Release Date, solely with respect to the covenants set forth in Sections
5.01(f), 5.02 and 5.03 and (ii) from and after the UTC Release Date, with
respect to each covenant set forth in this Article V (other than Section 5.04)
and (b) UTC,





--------------------------------------------------------------------------------

50
from and after the Closing Date and prior to the UTC Release Date, solely with
respect to the covenants set forth in Section 5.04, in each case, covenants and
agrees with the Lenders that:
SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, on behalf of the Lenders:
(a)within 90 days after the end of each fiscal year of the Borrower, the
Consolidated balance sheet of the Borrower and its Consolidated Subsidiaries as
of the end of such fiscal year and the Consolidated statements of operations,
comprehensive income, changes in equity and cash flows of the Borrower and its
Consolidated Subsidiaries for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all audited by and
accompanied by the opinion of PricewaterhouseCoopers LLP or other independent
registered public accounting firm of recognized national standing to the effect
that such Consolidated financial statements present fairly, in all material
respects, the Consolidated financial position, results of operations and cash
flows of the Borrower and its Consolidated Subsidiaries as of the end of and for
such year, all in conformity with GAAP;
(b)within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, the Consolidated balance sheet of the Borrower
and its Consolidated Subsidiaries as of the end of such fiscal quarter and the
Consolidated statements of operations and comprehensive income of the Borrower
and its Consolidated Subsidiaries for such fiscal quarter and the portion of the
fiscal year then ended and the Consolidated statement of cash flows of the
Borrower and its Consolidated Subsidiaries for the portion of the fiscal year
then ended, setting forth in each case in comparative form the figures for the
corresponding period of periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by a Financial Officer of
the Borrower as presenting fairly, in all material respects, the Consolidated
financial position, results of operations and cash flows of the Borrower and its
Consolidated Subsidiaries as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year, all in conformity with GAAP (subject to
normal year-end adjustments and the absence of footnotes);


(c)concurrently with each delivery of financial statements under Section 5.01(a)
or 5.01(b), a completed Compliance Certificate signed by a Financial Officer of
the Borrower (i) certifying as to whether a Default or Event of Default has
occurred and, if a Default or Event of Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto and (ii) setting forth reasonably detailed calculations of the ratio set
forth in Section 6.04;


(d)promptly after the sending or filing thereof, copies of all such regular,
periodic and special reports and all registration statements (except those
relating to employee benefit or stock option plans) that the Borrower or any of
its Consolidated Subsidiaries that is an issuer of securities that are
registered under Section 12 of the Exchange Act files with the SEC or with any
national securities exchange and of all such proxy statements, financial
statements and reports as the Borrower sends to its stockholders;


(e)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Borrower pursuant to the terms
of any indenture or to the lenders





--------------------------------------------------------------------------------

51
under the 2020 Revolving Credit Agreement pursuant to the terms thereof and not
otherwise required to be furnished pursuant to any other clause of this Section
5.01;


(f)as promptly as possible and in any event within five Business Days after the
occurrence of each Default or Event of Default that is continuing on the date of
such statement, the statement of the chief financial officer of the Borrower
setting forth details of such Default or Event of Default and the action that
the Borrower proposes to take with respect thereto; and


(g)such other publicly available information respecting the condition or
operations, financial or otherwise, of the Borrower or any of its Subsidiaries
as any Lender may from time to time reasonably request.


Information required to be delivered pursuant to Section 5.01(a), 5.01(b),
5.01(d) and 5.01(e) shall be deemed to have been delivered on the date on which
such information or one or more annual quarterly reports containing such
information have been posted on the “investors relations” portion of the website
of the Borrower as identified to the Administrative Agent from time to time or
if made publicly available on the SEC EDGAR system or posted by the
Administrative Agent on the Platform. The Borrower hereby acknowledges that (i)
the Administrative Agent and/or the Arrangers will make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, the “Borrower Materials”) by posting the Borrower Materials on
the Platform and (ii) certain of the Lenders (each, a “Public Lender”) may have
personnel who are Public Side Lender Representatives. The Borrower hereby agrees
that (A) all Borrower Materials that are to be made available to Public Lenders
shall be clearly and conspicuously marked “PUBLIC”, which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC”, the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any MNPI (provided, however, that to the
extent such Borrower Materials constitute Information, treatment of such
Borrower Materials shall be subject to Section 9.12 in all respects); (C) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Side Information”; and (D) the
Administrative Agent and the Arrangers shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”.
Notwithstanding the foregoing, the Borrower shall be under no obligation to mark
any Borrower Materials “PUBLIC”.
SECTION 5.02. Existence of the Borrower. The Borrower will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence; provided that the foregoing shall not prohibit any merger
or consolidation of the Borrower permitted under Section 6.02(a).
SECTION 5.03. Use of Proceeds. The proceeds of Loans will be used for general
corporate purposes of the Borrower (which may include, prior to the consummation
of the Otis Distribution, distributions to UTC), and no part of the proceeds of
any Loans hereunder will be used in a manner that would cause the Loans to be in
violation of Regulation U of the Board of Governors.





--------------------------------------------------------------------------------

52
SECTION 5.04. UTC Affirmative Covenants. (a) The provisions of clauses (a)
through (e) and the final paragraph of Article V of the UTC 2019 Term Credit
Agreement (the “Incorporated UTC Affirmative Covenants”) are hereby incorporated
by reference herein as if set forth in full force herein; provided that (i)
capitalized terms that are used in the Incorporated UTC Affirmative Covenants
shall have the meanings assigned thereto in the UTC 2019 Term Credit Agreement,
except as otherwise set forth in this proviso, (ii) each direct or indirect
reference to “the Borrower” in the Incorporated UTC Affirmative Covenants shall
be deemed to refer to UTC, (iii) each reference to “this Agreement”, “herein”,
“hereof” and “hereunder” and words of similar import in the Incorporated UTC
Affirmative Covenants shall be deemed to refer to this Agreement, (iv) each
reference to a “Section” or “Article” in the Incorporated UTC Affirmative
Covenants shall be deemed to refer to the applicable Section or Article in the
UTC 2019 Term Credit Agreement as incorporated by reference herein or as
included in the definition of the term “Incorporated UTC Events of Default”, (v)
each reference to a “Lender” in the Incorporated UTC Affirmative Covenants shall
be deemed to refer to a Lender as defined herein and each reference to “Required
Lenders”, “Public Lender”, “Public Side Lender Representatives”, “Administrative
Agent” and “Arrangers” in the Incorporated UTC Affirmative Covenants shall be
deemed to refer to the Required Lenders, Public Lender, Public Side Lender
Representatives, Administrative Agent and Arrangers, as applicable, as defined
herein, (vi) each reference to “Subsidiary” shall be deemed to refer to a
Subsidiary of UTC, and (vii) each reference to “Default” or “Event of Default”
in the Incorporated UTC Affirmative Covenants shall be deemed to refer to a
Default or Event of Default, in each case, as defined herein.
(b)UTC will do or cause to be done all things necessary to preserve, renew and
keep in full force and effect its legal existence; provided that the foregoing
shall not prohibit any merger or consolidation of UTC permitted under Section
6.02(a) of the UTC 2019 Term Credit Agreement, as such Section is incorporated
by reference herein as set forth in Section 6.05 hereof.
ARTICLE VI
Negative Covenants


So long as any Loan shall remain unpaid or any Lender shall have any Commitment,
(a) the Borrower (i) from and after the Closing Date and prior to the UTC
Release Date, solely with respect to the covenants set forth in Sections 6.02(a)
and 6.02(b) (in each case, solely with respect to any consolidation of the
Borrower with or merger into any other Person) and (ii) from and after the UTC
Release Date, with respect to each covenant set forth in this Article VI (other
than Section 6.05) and (b) UTC, from and after the Closing Date and prior to the
UTC Release Date, solely with respect to Section 6.05, in each case, covenants
and agrees with the Lenders that:
SECTION 6.01. Liens. The Borrower will not itself, and will not permit any
Wholly-Owned Domestic Manufacturing Subsidiary to, create, incur, issue or
assume any loans, notes, bonds, debentures or other indebtedness for money
borrowed (loans, notes, bonds, debentures or other indebtedness for money
borrowed collectively called “Debt”) secured by any pledge of, or mortgage,
lien, encumbrance or security interests on (such pledges, mortgages, liens,
encumbrances and security interests collectively called “Liens”), any Principal
Property owned by the Borrower or any Wholly-Owned Domestic Manufacturing
Subsidiary, and will not itself, and will not permit any Subsidiary to,





--------------------------------------------------------------------------------

53
create, incur, issue or assume any Debt secured by any Lien on any equity
interests in or Debt of any Wholly-Owned Domestic Manufacturing Subsidiary,
without in any such case effectively providing that the Loans (together with, if
the Borrower shall so determine, any other Debt of the Borrower then existing or
thereafter created which is not subordinate in right of payment to indebtedness
hereunder) shall be secured equally and ratably with (or prior to) such secured
Debt, so long as such secured Debt shall be so secured, unless, after giving
effect thereto, the aggregate principal amount of all such secured Debt then
outstanding plus Attributable Debt of the Borrower and its Wholly-Owned Domestic
Manufacturing Subsidiaries in respect of Sale and Leaseback Transactions
involving Principal Properties entered into after the date hereof (other than
such Sale and Leaseback Transactions as are permitted by clause (b) or (c) of
Section 6.03) would not exceed an amount equal to 10% of Consolidated Net
Tangible Assets; provided that for purposes of this Section 6.01, any Debt so
secured that is created, incurred, issued or assumed by the Borrower or any
Wholly-Owned Domestic Manufacturing Subsidiary on or after the Closing Date and
prior to the UTC Release Date shall be deemed to have been created, incurred,
issued or assumed on the UTC Release Date; provided, further, that nothing
contained in this Section 6.01 shall prevent, restrict or apply to, and there
shall be excluded from secured Debt in any computation under this Section 6.01,
Debt secured by:
(a)Liens on any property or assets of the Borrower or any Subsidiary of the
Borrower (including equity interests or Debt owned by the Borrower or any
Subsidiary of the Borrower) existing as of the date hereof or set forth on
Schedule 6.01 hereto;
(b)Liens on any property or assets of, or on any equity interests in or Debt of,
any Person existing at the time such Person becomes a Wholly-Owned Domestic
Manufacturing Subsidiary (other than in connection with the Otis Distribution as
determined by the Borrower in good faith), or arising thereafter (i) otherwise
than in connection with the borrowing of money arranged thereafter and (ii)
pursuant to contractual commitments entered into prior to and not in
contemplation of such Person becoming a Wholly-Owned Domestic Manufacturing
Subsidiary;


(c)Liens on any property or assets or equity interests or Debt existing at the
time of acquisition thereof (including acquisition through merger or
consolidation, but excluding any acquisition (whether through merger or
consolidation or otherwise) in connection with the Otis Distribution as
determined by the Borrower in good faith) or securing the payment of all or any
part of the purchase price or construction cost thereof or securing any Debt
incurred prior to, at the time of or within 120 days after the acquisition of
such property or assets or equity interests or Debt or the completion of any
such construction, whichever is later, for the purpose of financing all or any
part of the purchase price or construction cost thereof (provided that such
Liens are limited to such equity interests or Debt or such other property or
assets, improvements thereon and the land upon which such property, assets and
improvements are located and any other property or assets not then constituting
a Principal Property);


(d)Liens on any property or assets to secure all or any part of the cost of
development, operation, construction, alteration, repair or improvement of all
or any part of such property or assets, or to secure Debt incurred prior to, at
the time of or within 120 days after the completion of such development,
operation, construction, alteration, repair or improvement, whichever is later,
for the purpose of financing all or any part of such cost (provided that such
Liens are limited to





--------------------------------------------------------------------------------

54
such property or assets, improvements thereon and the land upon which such
property, assets and improvements are located and any other property or assets
not then constituting a Principal Property);


(e)Liens which secure Debt owing by a Subsidiary of the Borrower to the Borrower
or to a Wholly-Owned Domestic Manufacturing Subsidiary;


(f)Liens arising from the assignment of moneys due and to become due under
contracts between the Borrower or any Subsidiary of the Borrower and the United
States, any State, Commonwealth, Territory or possession thereof or any agency,
department, instrumentality or political subdivision of any thereof or Liens in
favor of the United States, any State, Commonwealth, Territory or possession
thereof or any agency, department, instrumentality or political subdivision of
any thereof, pursuant to the provisions of any contract not directly or
indirectly in connection with securing Debt;


(g)(i) any materialmen’s, carriers’, mechanics’, workmen’s, repairmen’s or other
like Liens arising in the ordinary course of business in respect of obligations
which are not overdue or which are being contested in good faith by appropriate
proceedings; (ii) any deposit or pledge as security for the performance of any
bid, tender, contract, lease, or undertaking not directly or indirectly in
connection with the securing of Debt; (iii) any deposit or pledge with any
governmental agency required or permitted to qualify the Borrower or any
Subsidiary of the Borrower to conduct business, to maintain self-insurance or to
obtain the benefits of any law pertaining to workmen’s compensation,
unemployment insurance, old age pensions, social security or similar matters, or
to obtain any stay or discharge in any legal or administrative proceedings; (iv)
deposits or pledges to obtain the release of mechanics’, workmen’s, repairmen’s,
materialmen’s or warehousemen’s Liens or the release of property in the
possession of a common carrier; (v) any security interest created in connection
with the sale, discount or guarantee of notes, chattel mortgages, leases,
accounts receivable, trade acceptances or other paper, or contingent repurchase
obligations, arising out of sales of merchandise in the ordinary course of
business; (vi) Liens for Taxes levied or imposed upon the Borrower or any
Wholly-Owned Domestic Manufacturing Subsidiary or upon the income, profits or
property of the Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary
or Liens on any Principal Property of the Borrower or any Wholly-Owned Domestic
Manufacturing Subsidiary arising from claims from labor, materials or supplies;
provided that either such Tax is not overdue or that the amount, applicability
or validity of such Tax or claim is being contested in good faith by appropriate
proceedings; or (vii) other deposits or pledges similar to those referred to in
this clause (g);


(h)Liens arising by reason of any judgment, decree or order of any court, so
long as any appropriate legal proceedings that may have been initiated for the
review of such judgment, decree or order shall not have been finally terminated
or so long as the period within which such proceedings may be initiated shall
not have expired; any deposit or pledge with any surety company or clerk of any
court, or in escrow, as collateral in connection with, or in lieu of, any bond
on appeal from any judgment or decree against the Borrower or any Subsidiary of
the Borrower, or in connection with other proceedings or actions at law or in
equity by or against the Borrower or any Subsidiary of the Borrower; and


(i)any extension, renewal, substitution or replacement (or successive
extensions, renewals, substitutions or replacements), as a whole or in part, of
any of the Liens referred to in clauses





--------------------------------------------------------------------------------

55
(a) through (h) above or the Debt secured thereby; provided that (i) such
extension, renewal, substitution or replacement Lien shall be limited to all or
any part of the same property or assets or equity interests or Debt that secured
the Lien extended, renewed, substituted or replaced (plus improvements on such
property and plus any other property or assets not then constituting a Principal
Property) and (ii) in the case of clauses (a) through (d) above, the Debt
secured by such Lien at such time is not increased.


For the purposes of this Section 6.01 and Section 6.03, the giving of a
guarantee which is secured by a Lien on a Principal Property, and the creation
of a Lien on a Principal Property or equity interests or Debt to secure Debt
which existed prior to the creation of such Lien, shall be deemed to involve the
creation of Debt in an amount equal to the principal amount guaranteed or
secured by such Lien; but the amount of Debt secured by Liens on Principal
Properties and equity interests and Debt shall be computed without cumulating
the underlying indebtedness with any guarantee thereof or Lien securing the
same.


SECTION 6.02. Fundamental Changes. (a) The Borrower will not consolidate with or
merge into any other Person or convey, transfer or lease, or permit its
Subsidiaries to convey, transfer or lease, to any Person all or substantially
all of the properties and assets of the Borrower and its Subsidiaries, taken as
a whole, unless: (i) the Person formed by such consolidation or into which the
Borrower is merged or the Person which acquires by conveyance or transfer, or
which leases, such properties and assets shall be a Person (other than a natural
person) organized and existing under the laws of the United States of America,
any State thereof or the District of Columbia and shall expressly assume, by
writing approved by the Administrative Agent, which approval shall not be
unreasonably withheld, delayed or conditioned, the Borrower’s obligation for the
due and punctual payment of the principal of and interest on all Loans and the
performance of every covenant of this Agreement on the part of the Borrower to
be performed; and (ii) immediately after giving effect to such transaction, no
Default or Event of Default shall have occurred and be continuing. This Section
6.02(a) shall only apply to a merger or consolidation in which the Borrower is
not the surviving Person and to conveyances, leases and transfers by the
Borrower and its Subsidiaries as transferors or lessors.
(b)Upon any consolidation by the Borrower with or merger by the Borrower into
any other Person or any conveyance, transfer or lease of all or substantially
all of the properties and assets of the Borrower and its Subsidiaries, taken as
a whole, in accordance with Section 6.02(a), the successor Person formed by such
consolidation or into which the Borrower is merged or to which such conveyance,
transfer or lease is made shall succeed to, and be substituted for, and may
exercise every right and power of, the Borrower under this Agreement with the
same effect as if such successor Person had been named as the Borrower herein,
and in the event of any such conveyance or transfer, the Borrower (which term
shall for this purpose mean the Person named as the “Borrower” in the definition
of such term or any successor Person which shall theretofore become such in the
manner described in Section 6.02(a)), except in the case of a lease, shall be
discharged of all obligations and covenants under this Agreement and may be
dissolved and liquidated.
(c)If, upon any such consolidation of the Borrower with or merger of the
Borrower into any other Person, or upon any conveyance, lease or transfer of all
or substantially all of the properties and assets of the Borrower and its
Subsidiaries, taken as a whole, to any other Person, any





--------------------------------------------------------------------------------

56
Principal Property of the Borrower or of any Wholly-Owned Domestic Manufacturing
Subsidiary (or any equity interests in or Debt of any Wholly-Owned Domestic
Manufacturing Subsidiary) would thereupon become subject to any Lien, then
unless such Lien could be created pursuant to Section 6.01 without equally and
ratably securing the Loans, the Borrower, prior to or simultaneously with such
consolidation, merger, conveyance, lease or transfer, will as to such Principal
Property, equity interests or Debt, secure the Loans outstanding hereunder
(together with, if the Borrower shall so determine, any other Debt of the
Borrower now existing or hereafter created which is not subordinate in right of
payment to indebtedness hereunder) equally and ratably with (or prior to) the
Debt which upon such consolidation, merger, conveyance, lease or transfer is to
become secured as to such Principal Property, equity interests or Debt by such
Lien, or will cause such Loans to be so secured.


SECTION 6.03. Sale and Leaseback Transactions. The Borrower will not itself, and
will not permit any Wholly-Owned Domestic Manufacturing Subsidiary to, enter
into any arrangement on or after the UTC Release Date with any bank, insurance
company or other lender or investor (other than the Borrower or another
Wholly-Owned Domestic Manufacturing Subsidiary) providing for the leasing by the
Borrower or any such Wholly-Owned Domestic Manufacturing Subsidiary of any
Principal Property (except a lease for a temporary period not to exceed three
years by the end of which it is intended that the use of such Principal Property
by the lessee will be discontinued) that was or is owned by the Borrower or a
Wholly-Owned Domestic Manufacturing Subsidiary and that has been or is to be
sold or transferred, more than 120 days after the completion of construction and
commencement of full operation thereof by the Borrower or such Wholly-Owned
Domestic Manufacturing Subsidiary, to such bank, insurance company, lender or
investor or to any Person to whom funds have been or are to be advanced by such
bank, insurance company, lender or investor on the security of such Principal
Property (herein referred to as a “Sale and Leaseback Transaction”) unless (a)
the Attributable Debt of the Borrower and its Wholly-Owned Domestic
Manufacturing Subsidiaries in respect of such Sale and Leaseback Transaction and
all other Sale and Leaseback Transactions entered into or, as set forth below,
deemed entered into on or after the UTC Release Date (other than such Sale and
Leaseback Transactions permitted by clause (b) or (c) below), plus the aggregate
principal amount of Debt secured by Liens on Principal Properties and Liens on
any equity interests in or Debt of any Wholly-Owned Domestic Manufacturing
Subsidiary then outstanding (excluding any such Debt secured by Liens covered in
clauses (a) through (i) of Section 6.01) without equally and ratably securing
the Loans, would not exceed 10% of Consolidated Net Tangible Assets, (b) the
Borrower, within 120 days after the sale or transfer, applies, or causes a
Wholly-Owned Domestic Manufacturing Subsidiary to apply, an amount equal to the
greater of the net proceeds of such sale or transfer or fair market value of the
Principal Property so sold and leased back at the time of entering into such
Sale and Leaseback Transaction (in either case as determined by any two of the
following: the Chairman, Chief Executive Officer, Chief Financial Officer, the
President, any Vice President, the Treasurer and the Controller of the Borrower)
to the prepayment (subject to the conditions of Section 2.08) of the Loans
hereunder or the retirement of other indebtedness of the Borrower (other than
indebtedness subordinated in right of payment to indebtedness hereunder), or
indebtedness of a Wholly-Owned Domestic Manufacturing Subsidiary, for money
borrowed, having a stated maturity more than 12 months from the date of such
application or which is extendible at the option of the obligor thereon to a
date more than 12 months from the date of such application or (c) such Sale and
Leaseback Transaction shall be set forth on Schedule 6.03 hereto; provided that
for purposes of this Section 6.03, any Sale and Leaseback Transaction entered
into on or after the Closing Date and prior to the UTC Release Date (other than
any





--------------------------------------------------------------------------------

57
such Sale and Leaseback Transaction set forth on Schedule 6.03) shall be deemed
to have been entered into on the UTC Release Date. Notwithstanding the
foregoing, (x) no prepayment or retirement referred to in clause (b) above may
be effected by payment at maturity or pursuant to any mandatory sinking fund
payment or any mandatory prepayment provision and (y) where the Borrower or any
Wholly-Owned Domestic Manufacturing Subsidiary is the lessee in any Sale and
Leaseback Transaction, Attributable Debt shall not include any Debt resulting
from the guarantee by the Borrower or any other Wholly-Owned Domestic
Manufacturing Subsidiary of the lessee’s obligation thereunder.
SECTION 6.04. Consolidated Leverage Ratio. The Borrower will not permit, as of
the last day of any Test Period, commencing with the Test Period ending with the
first full fiscal quarter ending after the UTC Release Date, the Consolidated
Leverage Ratio to exceed (a) for any Test Period ending on or prior to September
30, 2021, 3.75 to 1.00 and (b) for any Test Period ending thereafter, 3.50 to
1.00; provided that upon the consummation of a Qualifying Material Acquisition
with respect to the Test Period ending with the fiscal quarter in which such
Qualifying Material Acquisition is consummated and the Test Periods ending with
the three subsequent consecutive fiscal quarters, the maximum permitted
Consolidated Leverage Ratio shall, at the election of the Borrower by notice to
the Administrative Agent delivered within 30 days of the consummation thereof,
be increased to 4.00 to 1.00.
SECTION 6.05. UTC Negative Covenants. The provisions of Sections 6.01 through
6.03 of the UTC 2019 Term Credit Agreement (the “Incorporated UTC Negative
Covenants”) are hereby incorporated by reference herein as if set forth in full
force herein; provided that (a) capitalized terms that are used in the
Incorporated UTC Negative Covenants shall have the meanings assigned thereto in
the UTC 2019 Term Credit Agreement, except as otherwise set forth in this
proviso, (b) each direct and indirect reference to “the Borrower” in the
Incorporated UTC Negative Covenants shall be deemed to refer to UTC, (c) each
reference to “this Agreement”, “herein”, “hereof” and “hereunder” and words of
similar import in the Incorporated UTC Negative Covenants shall be deemed to
refer to this Agreement, (d) each reference to a “Section” in the Incorporated
UTC Negative Covenants shall be deemed to refer to the applicable Section in the
UTC 2019 Term Credit Agreement as incorporated by reference herein (other than
the reference to Section 2.08 of the UTC 2019 Term Credit Agreement, which shall
be deemed to refer to Section 2.08 hereof), (e) each reference to “Required
Lenders” in the Incorporated UTC Negative Covenants shall be deemed to refer to
the Required Lenders as defined herein, (f) each reference to “Default” or
“Event of Default” in the Incorporated UTC Negative Covenants shall be deemed to
refer to a Default or Event of Default, in each case, as defined herein, (g)
each reference to the “Loans” in the Incorporated UTC Negative Covenants shall
be deemed to refer to the Loans as defined herein (with the reference therein to
“Borrower” meaning the Borrower, as defined herein), (h) each reference to
“Subsidiary” shall be deemed to refer to a Subsidiary of UTC, (i) each reference
to “Lenders” shall mean Lenders as defined herein and (j) each reference to “the
date hereof” and words or phrases of similar import shall be deemed to refer to
the date of this Agreement.





--------------------------------------------------------------------------------

58
ARTICLE VII
Events of Default


SECTION 7.01. Events of Default. Each of the following shall constitute an event
of default (collectively, the “Events of Default”); provided that (x) the events
set forth in clauses (e), (f), (h)(ii) and (i) of this Section 7.01 shall
constitute an Event of Default only from and after the UTC Release Date and (y)
the events set forth in clauses (h)(i) and (j) of this Section 7.01 shall cease
to constitute an Event of Default from and after the UTC Release Date:
(a)the Borrower shall fail to pay (i) any principal of any Loan when the same
becomes due and payable, (ii) any interest on any Loan or any properly invoiced
Commitment Fees when the same becomes due and payable, and such failure shall
continue for a period of five Business Days, or (iii) any other amount owing by
the Borrower when the same becomes due and payable, and such failure shall
continue for a period of 15 Business Days after receipt by the Borrower of
written notice from the Administrative Agent of such amount being due, together
with a statement in reasonable detail of the calculation thereof;
(b)any representation or warranty made (or deemed made pursuant to Article IV
hereof) by the Borrower or, prior to the UTC Release Date, UTC herein or in any
Borrowing Request or other document delivered by the Borrower or, prior to the
UTC Release Date, UTC pursuant to Article IV shall prove to have been incorrect
in any material respect when made or deemed made;


(c)(i) the Borrower shall fail to perform or observe any term, covenant or
agreement set forth in Section 5.01(f), 5.02 or 5.03 on its part to be performed
or observed or (ii) prior to the UTC Release Date, UTC shall fail to perform or
observe any term, covenant or agreement set forth in Section 5.01(c) of the UTC
2019 Term Credit Agreement, as such Section is incorporated by reference herein
pursuant to Section 5.04;


(d)the Borrower or, prior to the UTC Release Date, UTC shall fail to perform or
observe any term, covenant or agreement contained in this Agreement (other than
those specified in clause (a) or (c) of this Section 7.01) on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower and the
Administrative Agent by any Lender;


(e)the Borrower or any Wholly-Owned Domestic Manufacturing Subsidiary (i) shall
admit in writing its inability to pay its debts generally, (ii) shall make a
general assignment for the benefit of creditors or shall institute any
proceeding or voluntary case seeking to adjudicate it bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief or protection of debtors, or
seeking the entry of any order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property or (iii) shall take any corporate action to authorize any of the
actions set forth above in this clause (e);







--------------------------------------------------------------------------------

59
(f)any proceeding shall be instituted against the Borrower or any Wholly-Owned
Domestic Manufacturing Subsidiary seeking to adjudicate it bankrupt or insolvent
or seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief or protection of debtors, or
seeking the entry of any order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property, and such proceeding shall remain undismissed or unstayed for a
period of 60 days;


(g)an ERISA Event or ERISA Events shall occur that results or would reasonably
be expected to result, individually or in the aggregate, in a Material Adverse
Effect;


(h)(i) prior to the UTC Release Date, the Borrower shall cease to be a
Subsidiary of UTC, except as part of the Otis Distribution with respect to which
the Otis Distribution Condition shall have been satisfied or (ii) from and after
the UTC Release Date, any Change in Control shall occur;


(i)any Material Debt of the Borrower or any of its Subsidiaries shall be
declared to be due and payable prior to the stated maturity thereof or shall not
be paid at the stated maturity thereof; or


(j)(i) any event that constitutes an Incorporated UTC Event of Default shall
have occurred or (ii) the UTC Guarantee shall cease to be, or shall be asserted
in writing by UTC not to be, in full force and effect, except as a result of the
release thereof as provided in Section 10.02.


For purposes hereof, the “Incorporated UTC Event of Default” means any event set
forth in clause (d), (e), (g), (h) or (i) of Section 7.01 of the UTC 2019 Term
Credit Agreement; provided that (i) capitalized terms that are used in the
Incorporated UTC Events of Default shall have the meanings assigned thereto in
the UTC 2019 Term Credit Agreement, except as otherwise set forth in this
proviso, (ii) each direct or indirect reference to “the Borrower” in the
Incorporated UTC Events of Default shall be deemed to refer to UTC, (iii) each
reference to “Required Lenders” in the Incorporated UTC Events of Default shall
be deemed to refer to the Required Lenders as defined herein and (iv) each
reference to “Default” or “Event of Default” in the Incorporated UTC Events of
Default shall be deemed to refer to a Default or Event of Default, in each case,
as defined herein.


SECTION 7.02. Lenders’ Rights upon an Event of Default. If an Event of Default
occurs and is continuing, then, and in any such event, the Administrative Agent
(a) shall at the request, or may with the consent, of the Required Lenders, by
notice to the Borrower, declare the obligation of each Lender to make Loans to
be terminated, whereupon the same shall forthwith terminate, and (b) shall at
the request, or may with the consent, of the Required Lenders, by notice to the
Borrower, declare the Loans, all interest thereon and all other amounts payable
under this Agreement to be forthwith due and payable, whereupon the Loans, all
such interest and all such amounts shall become and be forthwith due and
payable, without presentment, demand, protest or further notice of any kind, all
of which are hereby expressly waived by the Borrower; provided, however, that in
the case of (x) an Event of Default set forth in Section 7.01(e) or 7.01(f) (in
each case, with respect to the Borrower) constituting an entry of an order for
relief under the United States federal bankruptcy laws or (y) prior to the UTC
Release Date, an Event of Default referred to in Section 7.01(j)(i) (solely with
respect to





--------------------------------------------------------------------------------

60
clause (d) or (e) of Section 7.01 of the UTC 2019 Term Credit Agreement, in each
case, with respect to UTC), (i) the obligation of each Lender to make Loans
shall automatically terminate and (ii) the Loans, all such interest and all such
amounts shall automatically become and be due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby expressly
waived by the Borrower and UTC.
ARTICLE VIII
The Administrative Agent


Each of the Lenders hereby irrevocably appoints the entity named as
Administrative Agent in the heading of this Agreement and its successors to
serve as administrative agent hereunder, and authorizes the Administrative Agent
to take such actions and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof, together with such actions and powers
as are reasonably incidental thereto.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein, and its duties hereunder shall be administrative in
nature. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing (and
it is understood and agreed that the use of the term “agent” herein (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, and that such term is used as a matter of
market custom and is intended to create or reflect only an administrative
relationship between contracting parties), (b) the Administrative Agent shall
not have any duty to take any discretionary action or to exercise any
discretionary power, except discretionary rights and powers expressly
contemplated by this Agreement that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in this Agreement); provided that the Administrative Agent shall not be required
to take any action that, in its opinion, could expose the Administrative Agent
to liability or be contrary to this Agreement or applicable law, and (c) except
as expressly set forth in this Agreement, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any Subsidiary or any other
Affiliate thereof that is communicated to or obtained by the Person serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary, or as the Administrative
Agent shall believe in good faith to be necessary, under the circumstances as
provided in this Agreement) or in the absence of its own gross





--------------------------------------------------------------------------------

61
negligence or willful misconduct (such absence to be presumed unless otherwise
determined by a court of competent jurisdiction by a final and non-appealable
judgment). The Administrative Agent shall be deemed not to have knowledge of any
Default or Event of Default unless and until written notice thereof (stating
that it is a “Notice of Default”) is given to the Administrative Agent by UTC
(prior to the UTC Release Date), the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered thereunder or in connection therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth in this Agreement or the occurrence of any Default, (iv)
the sufficiency, validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or X or elsewhere in this Agreement,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.
The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person (whether or not such Person in fact meets the requirements set
forth in this Agreement for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in this Agreement for being
the maker thereof), and may act upon any such statement prior to receipt of
written confirmation thereof. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in good faith and in accordance with the advice of any such counsel,
accountants or experts.
The Administrative Agent may perform any of and all of its duties and exercise
its rights and powers hereunder by or through any one or more sub-agents
appointed by the Administrative Agent. The Administrative Agent and any such
sub-agent may perform any of and all their duties and exercise their rights and
powers through their respective Related Parties. The exculpatory provisions of
this Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders
and the Borrower. Upon receipt of any such notice of resignation, the Required
Lenders shall have the right, subject to the consent of the Borrower (unless an
Event of Default has occurred and is continuing), to appoint a successor. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring





--------------------------------------------------------------------------------

62
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent, which shall be a commercial bank organized under the laws
of the United States of America or of any State thereof, having a combined
capital and surplus of at least $500,000,000 and a local office in New York, New
York. Upon the acceptance of its appointment as Administrative Agent hereunder
by a successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed by the Borrower and such successor. Notwithstanding the
foregoing, in the event no successor Administrative Agent shall have been so
appointed and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its intent to resign, the retiring
Administrative Agent may give notice of the effectiveness of its resignation to
the Lenders and the Borrower, whereupon, on the date of effectiveness of such
resignation stated in such notice, (a) the retiring Administrative Agent shall
be discharged from its duties and obligations hereunder and (b) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (i)
all payments required to be made hereunder to the Administrative Agent for the
account of any Person other than the Administrative Agent shall be made directly
to such Person and (ii) all notices and other communications required or
contemplated to be given or made to the Administrative Agent shall also directly
be given or made to each Lender. Following the effectiveness of any
Administrative Agent’s resignation from its capacity as such, the provisions of
this Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its subagents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
In case of the pendency of any proceeding with respect to the Borrower or, prior
to the UTC Release Date, UTC under any Debtor Relief Law now or hereafter in
effect, the Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether the Administrative Agent shall have made
any demand on the Borrower) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:
(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans that are owing and unpaid and to file
such other documents as may be necessary or advisable in order to have the
claims of the Lenders and the Administrative Agent (including any claim under
Sections 2.09, 2.12, 2.13, 2.14 and 9.03) allowed in such judicial proceeding;
and
(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent and, in the event that
the Administrative Agent shall consent to the making of such payments directly
to the Lenders, to pay to the Administrative Agent any amount due to it, in its
capacity as the Administrative Agent, hereunder (including under Section 9.03);
provided, however, that nothing





--------------------------------------------------------------------------------

63
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the obligations
or the rights of any Lender, or to vote in respect of the claim of any Lender in
any such proceeding.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent, any Arranger or any other Lender, or any of the
Related Parties of any of the foregoing, and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent, any
Arranger or any other Lender, or any of the Related Parties of any of the
foregoing, and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement or any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by becoming a party to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, this Agreement and each
other document required to be delivered to, or be approved by or satisfactory
to, the Administrative Agent or the Lenders on or prior to the Closing Date. In
determining compliance with any condition hereunder to the making of a Loan that
by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender sufficiently in advance to the making of such Loan.
Notwithstanding anything herein to the contrary, none of the Arrangers, the
Syndication Agents or the Documentation Agents (each of the foregoing, a “Titled
Person”) shall have any duties or obligations under this Agreement (except in
its capacity, as applicable, as a Lender), but all such Persons shall have the
benefit of the indemnities to the extent expressly provided for hereunder, and,
without limiting the foregoing, no Titled Person shall have or be deemed to have
any fiduciary relationship with any Lender or with the Borrower or any of its
Affiliates.
Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Titled Person and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of UTC or the Borrower, that at least one of the following is and will
be true:
(i)such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Commitments or this Agreement;
(ii)the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance





--------------------------------------------------------------------------------

64
company pooled separate accounts), PTE 91-38 (a class exemption for certain
transactions involving bank collective investment funds) or PTE 96-23 (a class
exemption for certain transactions determined by in-house asset managers), is
applicable with respect to such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement;


(iii)(A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance into, participation in, administration of
and performance of the Loans, the Commitments and this Agreement satisfies the
requirements of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to
the best knowledge of such Lender, the requirements of subsection (a) of Part I
of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
participation in, administration of and performance of the Loans, the
Commitments and this Agreement; or


(iv)such other representation, warranty and covenant as may be agreed in writing
between the Administrative Agent, in its sole discretion, and such Lender.


In addition, unless either (1) clause (i) in the immediately preceding paragraph
is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with clause (iv) in the
immediately preceding paragraph, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Titled Person and their respective Affiliates and
not, for the avoidance of doubt, to or for the benefit of UTC or the Borrower,
that the Administrative Agent is not a fiduciary with respect to the assets of
such Lender involved in such Lender’s entrance into, participation in,
administration of and performance of the Loans, the Commitments and this
Agreement (including in connection with the reservation or exercise of any
rights by the Administrative Agent under this Agreement or any documents related
hereto or thereto).
ARTICLE IX
Miscellaneous
SECTION 9.01. Notices. (a) Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax or email, as follows:
(i)if to the Borrower, to it at Otis Worldwide Corporation, One Carrier Place,
Farmington, Connecticut 06032, Attention: Imelda Suit, Vice President and
Treasurer, Email Address: Imelda.suit@otis.com;





--------------------------------------------------------------------------------

65
(ii)if to UTC, to it at United Technologies Corporation, 10 Farms Springs Road,
Farmington, Connecticut 06032, Attention: David R. Whitehouse, Corporate Vice
President and Treasurer, Fax No.: (860) 728-7686, Email Address:
david.whitehouse@utc.com;
(iii)if to the Administrative Agent, to JPMorgan Chase Bank, N.A., Loan and
Agency Services Group, 500 Stanton Christiana Road, Ops 2, 3rd Floor, Newark,
Delaware 19713, Attention of: Nicole Reilly, Fax No.: (302) 634-4250, Email
Address: nicole.c.reilly@jpmorgan.com, with a copy to JPMorgan Chase Bank, N.A.,
383 Madison Avenue, New York, New York 101798181 Communications Pkwy, Plano, TX
75024, Attention of: Robert P. Kellas (Fax No. (212) 270-5100);Jonathan Bennett,
Email Address: robert.kellasjonathan.r.bennett@jpmorgan.com; and
(iv)if to any other Lender, to it at its address (or fax number or email) set
forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by fax shall be deemed to have been given when sent (except that, if not given
during normal business hours for the recipient, shall be deemed to have been
given at the opening of business on the next business day for the recipient);
and notices delivered through electronic communications to the extent provided
in paragraph (b) below shall be effective as provided in such paragraph.
(b)Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications (including email, intranet websites and
the Platform) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices under Article II to any
Lender if such Lender has notified the Administrative Agent that it is incapable
of receiving notices under such Article by electronic communication. Any notices
or other communications to the Administrative Agent, UTC or the Borrower may be
delivered or furnished by electronic communications pursuant to procedures
expressly approved by the recipient thereof prior thereto; provided that
approval of such procedures may be limited or rescinded by the Administrative
Agent by notice to each other such Person and by UTC (solely prior to the UTC
Release Date) and the Borrower by notice to the Administrative Agent. Unless the
Administrative Agent otherwise prescribes, (i) notices and other communications
sent to an email address shall be deemed received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return email or other written
acknowledgement); provided that if such notice or other communication is not
sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to the Platform shall be deemed received upon the receipt by the intended
recipient at its email address as described in the foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor.
(c)Any party hereto may change its address, telephone number, email address or
fax number for notices and other communications hereunder by notice to the other
parties hereto (or, in the case of any such change by a Lender, by notice to the
Borrower and the Administrative Agent).







--------------------------------------------------------------------------------

66
(d)THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to UTC, the Borrower, any Lender or any other
Person for losses, claims, damages, liabilities or expenses of any kind (whether
in tort, contract or otherwise) arising out of UTC’s, the Borrower’s or the
Administrative Agent’s transmission of the Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the negligence or willful
misconduct of such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to UTC, the Borrower, any Lender or any other
Person for indirect, special, incidental, consequential or punitive damages (as
opposed to direct or actual damages). Each Lender agrees that the Administrative
Agent or any other Titled Person may, but shall not be obligated to, store any
Borrower Materials on the Platform in accordance with its customary document
retention procedures and policies.


SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent or any Lender in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or discontinuance of steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power. The rights and remedies of the Administrative Agent and
the Lenders hereunder are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of this
Agreement or consent to any departure by UTC or the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given. All covenants,
agreements, representations and warranties made by UTC or the Borrower in this
Agreement and in the certificates delivered in connection with or pursuant to
this Agreement shall be considered to have been relied upon by the other parties
hereto. Without limiting the generality of the foregoing, the execution and
delivery of this Agreement or the making of a Loan shall not be construed as a
waiver of any Default or Event of Default, regardless of whether the
Administrative Agent, the Arrangers, the Syndication Agents, the Documentation
Agents or any Lender may have had notice or knowledge of such Default at the
time.
(b)Except as provided in Sections 2.11(b), 9.18 and 10.02, none of this
Agreement or any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing and signed by UTC (solely
prior to the UTC Release Date), the Borrower, the Administrative Agent and the
Required Lenders; provided that (i) any provision of this Agreement may be
amended by an agreement in writing entered into by the Borrower and the
Administrative Agent to cure any ambiguity, omission, defect or inconsistency so
long as, in each case, the Lenders shall have





--------------------------------------------------------------------------------

67
received at least five Business Days’ prior written notice thereof and the
Administrative Agent shall not have received, within five Business Days of the
date of such notice to the Lenders, a written notice from the Required Lenders
stating that the Required Lenders object to such amendment and (ii) no such
agreement shall (A) increase the Commitment of any Lender without the written
consent of such Lender, (B) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, without the
written consent of each Lender affected thereby, (C) postpone the scheduled
maturity date of any Loan, or any date for the payment of any interest or fees
payable hereunder, or reduce the amount of, waive or excuse any such payment (in
each case, including any such postponement, reduction, waiver or excuse as a
result of any modification to the definition of the term “Commitment Termination
Date” or “Scheduled Maturity Date” or to Section 2.06(a)), or postpone the
scheduled date of expiration of any Commitment (in each case, including any such
postponement, reduction, waiver or excuse as a result of any modification to the
definition of the term “Commitment Termination Date” or “Scheduled Maturity
Date” or to Section 2.06(a)), without the written consent of each Lender
affected thereby, (D) change Section 2.15(b) in a manner that would alter the
pro rata sharing of payments required thereby without the written consent of
each Lender affected thereby, (E) change any of the provisions of this paragraph
or the percentage set forth in the definition of the term “Required Lenders” or
any other provision of this Agreement specifying the number or percentage of
Lenders required to waive, amend or modify any rights thereunder or make any
determination or grant any consent thereunder, without the written consent of
each Lender and (F) release the UTC Guarantee, except as expressly provided by
Section 10.02, without the written consent of each Lender (it being understood
and agreed that any modification to the definition of the term “Otis
Distribution Condition” or any defined term used therein or to any
representations and warranties, covenants or Events of Default set forth herein
shall not be deemed to require the approval of each Lender under this clause
(F)); provided further that no such agreement shall amend, modify, extend or
otherwise affect the rights or obligations of the Administrative Agent without
the prior written consent of the Administrative Agent. Notwithstanding the
foregoing, (x) any amendment of the definition of the term “Applicable Rate”
pursuant to the last sentence of such definition shall require only the written
consent of the Borrower and the Administrative Agent and (y) no consent with
respect to any amendment, waiver or other modification of this Agreement shall
be required of any Defaulting Lender, except with respect to any amendment,
waiver or other modification referred to in clause (ii)(A), (ii)(B) or (ii)(C)
of the first proviso of this paragraph and then only in the event such
Defaulting Lender shall be affected by such amendment, waiver or other
modification.
(c)The Administrative Agent may, but shall have no obligation to, with the
concurrence of any Lender, execute amendments, waivers or other modifications on
behalf of such Lender. Any amendment, waiver or other modification effected in
accordance with this Section 9.02 shall be binding upon each Person that is at
the time thereof a Lender and each Person that subsequently becomes a Lender.


SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay (i)
all reasonable out-of-pocket expenses incurred by the Administrative Agent, the
Arrangers, the Syndication Agents, the Documentation Agents and their respective
Affiliates, including the reasonable fees, charges and disbursements of one firm
of outside counsel for the foregoing (and, if deemed reasonably necessary by
such Persons, one firm of regulatory counsel and/or one firm of local counsel in
each appropriate jurisdiction), in connection with the arrangement and
syndication of the credit





--------------------------------------------------------------------------------

68
facility provided for herein, including the preparation, execution and delivery
of the commitment letter and the fee letters entered into in connection with the
credit facility provided for herein, as well as the preparation, execution,
delivery and administration of this Agreement or any amendments, modifications
or waivers (to the extent such amendments, modifications or waivers are
contemplated by Section 2.11(b) or requested by the Borrower) of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses of the Administrative
Agent in connection with the administration (other than routine administrative
procedures and excluding costs and expenses relating to assignments and
participations of Lenders) of this Agreement and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, any Arranger or any
Lender, including the fees, charges and disbursements of any counsel for any of
the foregoing, in connection with the enforcement or protection of its rights in
connection with this Agreement, including its rights under this Section, or in
connection with the Loans made hereunder, including all such reasonable
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.
(b)The Borrower shall indemnify the Administrative Agent, the Arrangers, each
Lender and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and expenses reasonably related
thereto, including reasonable fees, charges and disbursements of one firm of
outside counsel for Indemnitees (and, if deemed reasonably necessary by the
Administrative Agent, one firm of regulatory counsel and/or one firm of local
counsel in each appropriate jurisdiction, and, in the case of an actual or
perceived conflict of interest for any Indemnitee, one firm of counsel (and, if
deemed reasonably necessary by such Indemnitee, one firm of regulatory and/or
one firm of local counsel in each appropriate jurisdiction) for such
Indemnitee), incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the preparation, execution, delivery and
(in the case of the Administrative Agent and its Related Parties only)
administration of this Agreement or any other agreement or instrument
contemplated hereby or the consummation of the Transactions or any other
transactions contemplated hereby or (ii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, and regardless of whether
any Indemnitee is a party thereto (and regardless of whether such matter is
initiated by the Borrower or any other Person); provided that such indemnity
shall not, as to any Indemnitee, be available to the extent that such losses,
claims, damages, liabilities or related expenses (A) are determined by a court
of competent jurisdiction by final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or a material
breach, including any such breach in bad faith, of the agreements by such
Indemnitee set forth in this Agreement or (B) result from any claim, litigation,
investigation or proceeding that does not involve an act or omission of the
Borrower or any of its Affiliates and that is brought by an Indemnitee against
any other Indemnitee (other than any claim, litigation, investigation or
proceeding brought by an Indemnitee against the Administrative Agent or any
Arranger in its capacity or in fulfilling its role as an agent or arranger or
any other similar role hereunder). No Indemnitee shall be liable for any damages
arising from the use of information or other materials obtained through
electronic, telecommunications or other information transmission systems, except
to the extent any such damages are found by a final, non-appealable judgment of
a court of competent jurisdiction to arise from the gross negligence or willful
misconduct of such Indemnitee, and no party hereto shall be liable for any
special, indirect, consequential or punitive damages in connection with the





--------------------------------------------------------------------------------

69
Loans, this Agreement or its activities related thereto; provided that nothing
contained in this sentence will limit the Borrower’s indemnity and reimbursement
obligations set forth in this Section 9.03. This paragraph shall not apply with
respect to Taxes other than any Taxes that represent losses, claims or damages
arising from any non-Tax claim.
(c)To the extent that the Borrower fails to pay any amount required to be paid
by it under paragraph (a) or (b) of this Section to the Administrative Agent or
any of its Related Parties, each Lender severally agrees to pay to the
Administrative Agent or such Related Party, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent in its capacity as such or against any Related Party acting
for the Administrative Agent in connection with such capacity. For purposes of
this paragraph, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the total unused Commitments and the aggregate principal
amount of the Loans outstanding, in each case, at the time (or most recently in
effect or outstanding, as the case may be).


(d)All amounts due under this Section shall be payable promptly after written
demand therefor.


SECTION 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that (i) the Borrower
may not (except as expressly provided in Section 6.02 or 9.18) assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void), (ii) UTC may not (except
as expressly provided in Section 6.02 of the UTC 2019 Term Credit Agreement, as
incorporated by reference herein pursuant to Section 6.05) assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by UTC without
such consent shall be null and void) and (iii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants (to the extent provided in
paragraph (c) of this Section), each Arranger, each Syndication Agent, each
Documentation Agent and, to the extent expressly contemplated hereby, the
Related Parties of any of the Administrative Agent, the Arrangers, the
Syndication Agents, the Documentation Agents and any Lender) any legal or
equitable right, remedy or claim under or by reason of this Agreement.
(b) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more Eligible Assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of the Commitment
or Loans at the time held or owing to it) with the prior written consent (such
consent not to be unreasonably withheld, delayed or conditioned) of:
(A)the Borrower; provided that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent





--------------------------------------------------------------------------------

70
within 15 Business Days after having received written notice thereof; provided
further that no consent of the Borrower shall be required (1) for an assignment
to a Lender (other than a Defaulting Lender), an Affiliate of a Lender or an
Approved Fund or (2) upon the occurrence and during the continuance of an Event
of Default arising under clause (a), (e) or (f) (or, prior to the UTC Release
Date, clause (j), solely with respect to clause (d) or (e) of Section 7.01 of
the UTC 2019 Term Credit Agreement) of Section 7.01 (provided that, in each
case, the Borrower shall have received written notice of such assignment);
provided further that any liability of the Borrower to an assignee that is an
Approved Fund or Affiliate of the assigning Lender under Section 2.12 shall be
limited to the amount, if any, that would have been payable hereunder by the
Borrower in the absence of such assignment; and
(B)the Administrative Agent.


(ii)Assignments shall be subject to the following additional conditions:
(A)except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans, the amount of the Commitment or Loans of
the assigning Lender subject to each such assignment (determined as of the date
the Assignment and Assumption with respect to such assignment is delivered to
the Administrative Agent) shall not be less than $10,000,000 and shall be an
integral multiple of $1,000,000 in excess thereof, in each case, unless
otherwise agreed by the Borrower and the Administrative Agent;
(B)each partial assignment of a Lender’s Commitment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations in respect of its Commitment under this Agreement, and each partial
assignment of a Lender’s Loans shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations in respect of its
Loans under this Agreement; provided that this clause (B) shall not be construed
to prohibit the assignment of (x) a proportionate part of all the assigning
Lender’s rights and obligations in respect of its Commitment without assigning a
proportionate part of the assigning Lender’s Loans or (y) a proportionate part
of all the assigning Lender’s rights and obligations in respect of its Loans
without assigning a proportionate part of the assigning Lender’s Commitment;


(C)the parties to each assignment shall (i) execute and deliver to the
Administrative Agent (and, if its consent is required as set forth above, the
Borrower), an Assignment and Assumption (or an agreement incorporating by
reference a form of Assignment and Assumption posted on the Platform) and (ii)
pay to the Administrative Agent a processing and recordation fee of $3,500;
provided that only one such processing and recordation fee shall be payable in
the event of simultaneous assignments from any Lender or its Approved Funds to
one or more other Approved Funds of such Lender; and


(D)the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent any tax forms required by Section 2.14(f) and an
Administrative Questionnaire in which the assignee designates one or more credit
contacts to whom all syndicate-level information (which





--------------------------------------------------------------------------------

71
may contain MNPI) will be made available and who may receive such information in
accordance with the assignee’s compliance procedures and applicable law,
including United States Federal and State and foreign securities laws.


(iii)Subject to acceptance and recording thereof pursuant to paragraph (b)(v) of
this Section, from and after the effective date specified in each Assignment and
Assumption the assignee thereunder shall be a party hereto and, to the extent of
the interest assigned by such Assignment and Assumption, have the rights and
obligations of a Lender under this Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto but shall continue to be entitled to the benefits of Sections 2.12,
2.13 and 2.14 (to the extent accrued for periods prior to it ceasing to be a
party hereto) and Section 9.03). Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
Section shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with paragraph
(c) of this Section, provided that the requirements of such paragraph are met.
(iv)The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices in the United States
a copy of each Assignment and Assumption delivered to it and records of the
names and addresses of the Lenders, and the Commitment of, and principal amount
(and stated interest) of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.


(v)Upon receipt by the Administrative Agent of (A) an Assignment and Assumption
(or an agreement incorporating by reference a form of Assignment and Assumption
posted on the Platform) executed by an assigning Lender and an assignee, (B) the
assignee’s completed Administrative Questionnaire, (C) any tax forms required by
Section 2.14(f) (in the case of clauses (B) and (C), unless the assignee shall
already be a Lender hereunder) and (D) the processing and recordation fee
referred to in this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt) of any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment shall be effective for purposes of this





--------------------------------------------------------------------------------

72
Agreement unless it has been recorded in the Register as provided in this
paragraph, and following such recording, unless otherwise determined by the
Administrative Agent (such determination to be made in the sole discretion of
the Administrative Agent, which determination may be conditioned on the consent
of the assigning Lender and the assignee), shall be effective notwithstanding
any defect in the Assignment and Assumption relating thereto. Each assigning
Lender and the assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the Administrative Agent that
all written consents required by this Section with respect thereto (other than
the consent of the Administrative Agent) have been obtained and that such
Assignment and Assumption is otherwise duly completed and in proper form, and
each assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.


(c) (i) Any Lender may sell participations to one or more Eligible Assignees
(each, a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and Loans); provided that (A) such Lender’s obligations under this Agreement
(including its Commitment hereunder) shall remain unchanged; (B) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations; and (C) UTC (solely prior to the UTC Release Date), the
Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in subclauses (ii)(A), (ii)(B) or (ii)(C) of the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.12, 2.13 and 2.14
(subject to the requirements and limitations therein, including the requirements
under Section 2.14(f) (it being understood that the documentation required under
Section 2.14(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (x)
agrees to be subject to the provisions of Section 2.16 as if it were an assignee
under paragraph (b) of this Section and (y) shall not be entitled to receive any
greater payment under Section 2.12 or 2.14, with respect to any participation,
than its participating Lender would have been entitled to receive (it being
understood and agreed that such Participant shall not be entitled to the benefit
of any other indemnity, expense reimbursement, yield protection or similar
provision solely on account of becoming a Participant rather than being a party
hereto).
(ii)Each Lender that sells a participation shall, acting solely for this purpose
as a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other rights and
obligations of such Lender under this Agreement (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans or
other rights and obligations





--------------------------------------------------------------------------------

73
under this Agreement) to any Person except to the extent that such disclosure is
necessary to establish that such Commitment, Loan or other right and obligation
is in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Proposed Treasury Regulations Section 1.163-5(b) (or any amended
or successor version). The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining any
Participant Register.
(d)Any Lender may at any time pledge or assign a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank or other central bank and this Section shall not apply to any such pledge
or assignment of a security interest; provided that no such pledge or assignment
of a security interest shall release a Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
SECTION 9.05. Survival. The provisions of Sections 2.12, 2.13, 2.14, 2.15(c),
2.16 and 9.03 and Article VIII shall survive and remain in full force and effect
regardless of the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement.
SECTION 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
(a) This Agreement may be executed in counterparts (and by different parties
hereto on different counterparts), each of which shall constitute an original,
but all of which when taken together shall constitute a single contract. This
Agreement and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof,
including the commitments of the Lenders and, if applicable, their Affiliates
under any commitment letter entered in connection herewith (but do not supersede
any other provisions of any such commitment letter that do not by the terms of
such documents terminate upon the effectiveness of this Agreement, all of which
provisions shall remain in full force and effect). On and after the Closing
Date, this Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Agreement.
(b)The words “execution”, “signed”, “signature”, “delivery” and words of like
import in or relating to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
Electronic Signatures, deliveries or the keeping of records in electronic form,
each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature, physical delivery thereof or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar state laws based on the Uniform Electronic





--------------------------------------------------------------------------------

74
Transactions Act; provided that nothing herein shall require the Administrative
Agent to accept electronic signatures in any form or format without its prior
written consent.


SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
SECTION 9.08. [Reserved]
SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.
(a)This Agreement shall be construed in accordance with and governed by the law
of the State of New York.
(b)Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the United States District
Court of the Southern District of New York and of the Supreme Court of the State
of New York sitting in New York County, and any appellate court from any
thereof, in any suit, action or proceeding arising out of or relating to this
Agreement, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims
arising out of or relating to this Agreement brought by it or any of its
controlled Affiliates shall be brought, and shall be heard and determined,
exclusively in such New York State court or, to the extent permitted by law, in
such New York Federal court. Each of the parties hereto agrees that a final
judgment in any such suit, action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


(c)Each of the parties hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement in any court referred to in paragraph (b) of this
Section. Each of the parties hereto hereby irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such suit, action or proceeding in any such court.


(d)Each party to this Agreement irrevocably consents to service of process made
by registered or certified mail, return receipt requested, to the applicable
party at its address provided for notices in Section 9.01. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.





--------------------------------------------------------------------------------

75
SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12. Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below), in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices, except
that Information may be disclosed (a) to its Related Parties, including
accountants and legal counsel, it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential, (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners) (it being understood that such
regulatory authority will be informed of the confidential nature of such
Information and, except where such regulatory authority would be required to
keep such Information confidential as a matter of law, requested to keep such
Information confidential), (c) to the extent required by applicable law or by
any subpoena or similar legal process (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and, except where such Person would be required to keep such
Information confidential as a matter of law, requested to keep such Information
confidential), (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies under this Agreement or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and requested to keep
such Information confidential), (f) subject to execution by it of a written
agreement containing provisions substantially the same as those of this Section
9.12, (A) to any permitted assignee of or permitted Participant in, or any
prospective permitted assignee of or permitted Participant in, any of its rights
or obligations under this Agreement or (B) to any actual of prospective
counterparty to any swap or derivative transaction relating to the
CompanyBorrower or any Subsidiary and its obligations or any actual or
prospective insurance provider relating to any such obligations (or, in each
case, their respective Related Parties), (g) with the written consent of the
Borrower, (h) to rating agencies (on a confidential basis) and data service
providers, including league table providers, that serve the lending industry,
such information to consist of information customarily provided by arrangers to
such data service providers or (i) to the extent such





--------------------------------------------------------------------------------

76
Information (1) is or becomes publicly available other than as a result of a
breach of this Section or (2) is or becomes available to, or is independently
developed by, the Administrative Agent, any Lender or any Affiliate of any of
the foregoing on a nonconfidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower, any of its Affiliates or any of the Borrower’s or such Affiliate’s
Related Parties, including accountants and legal counsel, relating the Borrower
or any of its Subsidiaries or their businesses, other than any such information
that is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower, any of its Affiliates or any of the
Borrower’s or such Affiliate’s Related Parties. Any Person required to maintain
the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised no less than reasonable care and at least the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts that are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) that may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the NYFRB Rate to the date of repayment, shall have
been received by such Lender.
SECTION 9.14. USA PATRIOT Act and Beneficial Ownership Regulation Notice. Each
Lender and the Administrative Agent (for itself and not on behalf of any Lender)
hereby notifies the Borrower and UTC that pursuant to the requirements of the
USA PATRIOT Act and/or the Beneficial Ownership Regulation it is required to
obtain, verify and record information that identifies the Borrower and UTC,
which information includes the name and address of the Borrower and UTC and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower and UTC in accordance with the USA PATRIOT
Act and the Beneficial Ownership Regulation.
SECTION 9.15. No Fiduciary Relationship. Each of UTC and the Borrower, on behalf
of itself and its Subsidiaries, agrees that in connection with all aspects of
the transactions contemplated hereby and any communications in connection
therewith, UTC, the Borrower and their respective Subsidiaries and other
Affiliates, on the one hand, and the Administrative Agent, the Lenders and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders or their respective Affiliates, and no
such duty will be deemed to have arisen in connection with any such transactions
or communications. The Administrative Agent, the Arrangers, the Lenders and
their respective Affiliates may be engaged, for their own accounts or the
accounts of customers, in a broad range of transactions that involve interests
that differ from those of UTC, the Borrower and their





--------------------------------------------------------------------------------

77
respective Subsidiaries and other Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders or their respective Affiliates has any
obligation to disclose any of such interests to UTC, the Borrower or any of
their respective Subsidiaries or other Affiliates. To the fullest extent
permitted by law, UTC and the Borrower hereby agree not to assert any claims
against any of the Administrative Agent, the Arrangers, the Lenders or their
respective Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
SECTION 9.16. Non-Public Information. Each of the Administrative Agent, each
Arranger and each Lender acknowledges that all information, including requests
for waivers and amendments, furnished by UTC, the Borrower or the Administrative
Agent pursuant to or in connection with, or in the course of administering, this
Agreement, will be syndicate-level information, which may contain MNPI. Each
Lender represents to UTC (prior to the UTC Release Date), the Borrower and the
Administrative Agent that (a) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including United States Federal and state and foreign
securities laws, and (b) it has identified in its Administrative Questionnaire a
credit contact who may receive information that may contain MNPI in accordance
with its compliance procedures and applicable law, including Federal, state and
foreign securities laws. In the event that any Lender has determined for itself
to not access any information disclosed through the Platform or otherwise, such
Lender acknowledges that (i) other Lenders may have availed themselves of such
information and (ii) none of UTC, the Borrower, the Administrative Agent or any
other Titled Person has any responsibility for such Lender’s decision to limit
the scope of the information it has obtained in connection with this Agreement.
SECTION 9.17. Acknowledgment and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in this Agreement or in
any other agreement, arrangement or understanding among the parties hereto, each
party hereto acknowledges that any liability of any Affected Financial
Institution arising under this Agreement may be subject to the Write-Down and
Conversion Powers of the applicable Resolution Authority and agrees and consents
to, and acknowledges and agrees to be bound by:
(a)the application of any Write-Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b)the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability, (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such Affected Financial Institution, its
parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or (iii) the variation of the terms of such
liability in connection with the exercise of the Write-Down and Conversion
Powers of the applicable Resolution Authority.


SECTION 9.18. Permitted Reorganization. Notwithstanding any other provision of
this Agreement, the Borrower may, after the UTC Release Date, become a
wholly-owned Subsidiary of a





--------------------------------------------------------------------------------

78
corporation organized under the laws of the United States of America, any State
thereof or the District of Columbia (the “New Holding Company”) by means of a
merger of the Borrower with or into a newly organized wholly owned Domestic
Subsidiary of the New Holding Company (the “Permitted Reorganization Merger
Subsidiary”) or another transaction or series of transactions that result in the
Borrower becoming a wholly owned Domestic Subsidiary of the New Holding Company,
provided that:
(a)immediately after the consummation of the Permitted Reorganization, the
identity of the holders of the equity interests in the New Holding Company, and
the percentage of the ordinary voting power represented by the equity interests
in the New Holding Company held by each of them, shall be identical to the
identity of the holders of the equity interests in the Borrower, and the
percentage of the ordinary voting power represented by the equity interests in
the Borrower held by each of them, immediately prior to the consummation of the
Permitted Reorganization;
(b)the New Holding Company and, if applicable, the Permitted Reorganization
Merger Subsidiary, prior to the consummation of the Permitted Reorganization,
shall not have been engaged in any business activities or conducted any
operations other than in connection with or as contemplated by the Permitted
Reorganization and shall not own any material assets;


(c)prior to the consummation of the Permitted Reorganization, the Borrower, the
New Holding Company and the Administrative Agent shall enter into an agreement
in writing pursuant to which this Agreement shall be amended as may be necessary
or appropriate, in the opinion of the Borrower and the Administrative Agent, to
reflect (i) the Borrower becoming a wholly owned Subsidiary of the New Holding
Company, (ii) the New Holding Company providing the New Holding Company
Guarantee, (iii) subject to clause (iv) below, the New Holding Company becoming
bound hereby as if it were the original “Borrower”, including for purposes of
the definitions, the representations and warranties set forth in Article III
hereof, the covenants set forth in Articles V and VI hereof and the Events of
Default set forth in Article VII hereof (and the related defined terms), and
(iv) notwithstanding anything to the contrary in clause (iii) above, the
Borrower remaining the primary obligor in respect of the Loans and all the other
Guaranteed Obligations, including any such amendments (consistent with clauses
(i) through (iv) above) to provide that (A) references to the Borrower will be
modified to be references to the New Holding Company or to each of the Borrower
and the New Holding Company (including the definition of Transactions, Sections
5.02, 6.02, 7.01(b), 7.01(c), 7.01(d), 7.01(e), 7.01(f), 9.02, 9.04(a), 9.14 and
9.15 and the parenthetical in Section 7.02), as the context of the original
reference requires and (B) on the date of effectiveness of such agreement, the
New Holding Company shall represent and warrant, after giving effect to such
agreement and the New Holding Company Guarantee and pro forma effect to the
Permitted Reorganization, as to the matters set forth in Sections 3.01, 3.02,
3.03, 3.04, 3.10 and 3.11; provided that a copy of such agreement shall have
been provided by the Administrative Agent to the Lenders and the Administrative
Agent shall not have received, within five Business Days of the date a copy of
such agreement is provided to the Lenders, a written notice from the Required
Lenders stating that the Required Lenders object to such amendments (it being
understood that in the absence of such written notice from the Required Lenders,
such amendments shall become effective at the end of such period, without any
further action or consent of any other party to this Agreement);







--------------------------------------------------------------------------------

79
(d)prior to or substantially concurrently with the consummation of the Permitted
Reorganization, (i) the New Holding Company shall execute and deliver to the
Administrative Agent a guarantee, in form and substance reasonably satisfactory
to the Administrative Agent (it being agreed that the terms thereof consistent
with Article X hereof (with appropriate modifications to the release provisions
set forth in Section 10.02) are reasonably satisfactory to the Administrative
Agent), pursuant to which the New Holding Company shall unconditionally and
irrevocably guarantee all the Loans and all the other Guaranteed Obligations of
the Borrower (the “New Holding Company Guarantee”), and (ii) the New Holding
Company shall deliver to the Administrative Agent documents, certificates and
opinions relating to the New Holding Company and the New Holding Company
Guarantee consistent with those delivered pursuant to Sections 4.01(b) and
4.01(c); and


(e)the Administrative Agent and the Lenders shall have received, at least three
Business Days prior to the date of the consummation of the Permitted
Reorganization, all documentation and other information required by bank
regulatory authorities with respect to the New Holding Company under applicable
“know your customer” and anti-money laundering rules and regulations, including
the USA PATRIOT Act and the Beneficial Ownership Regulation, that has been
reasonably requested by the Administrative Agent or any Lender in writing at
least five Business Days prior to the date of the consummation of the Permitted
Reorganization.


ARTICLE X
UTC Guarantee; UTC Release Date


SECTION 10.01. Guarantee. (a) In order to induce the Guaranteed Parties to make
Loans to the Borrower hereunder, UTC hereby irrevocably and unconditionally
guarantees, as a primary obligor and not merely as a surety, the Guaranteed
Obligations (such guarantee, including the obligations of UTC thereunder as set
forth in this Section 10.01, the “UTC Guarantee”). UTC further agrees that the
due and punctual payment of the Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon the UTC Guarantee notwithstanding any such
extension or renewal of any Guaranteed Obligation.
(b)UTC waives presentment to, demand of payment from and protest to the Borrower
of any of the Guaranteed Obligations, and also waives notice of acceptance of
its obligations and notice of protest for nonpayment. The obligations of UTC
under the UTC Guarantee shall not be affected by (i) the failure of any
Guaranteed Party to assert any claim or demand or to enforce any right or remedy
against the Borrower under the provisions of this Agreement or otherwise; (ii)
any extension or renewal of any of the Guaranteed Obligations; (iii) any
rescission, waiver, amendment or modification of, or release of the Borrower
from, any of the terms or provisions applicable to the Borrower of this
Agreement or any other agreement or instrument; (iv) any default, failure or
delay, willful or otherwise, in the performance of the Guaranteed Obligations;
or (v) any other act (other than payment or performance of the Guaranteed
Obligations), omission or delay to do any other act which may or might in any
manner or to any extent vary the risk of UTC or otherwise operate as a discharge
of UTC as guarantor as a matter of law or equity or which would impair or
eliminate any right of UTC to subrogation.





--------------------------------------------------------------------------------

80
(c)UTC further agrees that the UTC Guarantee constitutes a promise of payment
when due (whether or not any bankruptcy or similar proceeding of the Borrower
shall have stayed the accrual or collection of any of the Guaranteed Obligations
or operated as a discharge thereof) and not merely of collection, and waives any
right to require that any resort be had by any Guaranteed Party to any balance
of any deposit account or credit on the books of any Guaranteed Party in favor
of the Borrower or any other Person.


(d)The obligations of UTC under the UTC Guarantee shall not be subject to any
reduction, limitation, impairment or termination for any reason, and shall not
be subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever, by reason of the invalidity, illegality or unenforceability of any
of the Guaranteed Obligations, any impossibility in the performance of any of
the Guaranteed Obligations, any law or regulation of any jurisdiction or any
other event affecting any term of any of the Guaranteed Obligations or
otherwise.


(e)UTC further agrees that its obligations under the UTC Guarantee shall
continue to be effective or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any Guaranteed Obligation is rescinded or must
otherwise be restored by any Guaranteed Party upon the bankruptcy or
reorganization of the Borrower or otherwise, it being understood and agreed,
however, that no such restatement shall occur after the UTC Release Date.


(f)In furtherance of the foregoing and not in limitation of any other right
which any Guaranteed Party may have at law or in equity against UTC by virtue
hereof, upon the failure of the Borrower to pay any Guaranteed Obligation when
and as the same shall become due, whether at maturity, by acceleration, after
notice of prepayment or otherwise, UTC hereby promises to and will, upon receipt
of written demand by the Administrative Agent, forthwith pay, or cause to be
paid, to the Administrative Agent for distribution to the applicable Guaranteed
Parties in cash an amount equal to the unpaid principal amount of such
Guaranteed Obligation.


(g)Upon payment in full by UTC of any Guaranteed Obligation, each Guaranteed
Party shall, in a reasonable manner, assign to UTC the amount of such Guaranteed
Obligation owed to such Guaranteed Party and so paid, such assignment to be pro
tanto to the extent to which the Guaranteed Obligation in question was
discharged by UTC, or, if requested by UTC, make such disposition thereof as UTC
shall direct (all without recourse to any Guaranteed Party and without any
representation or warranty by any Guaranteed Party). Upon payment by UTC of any
sums as provided above, all rights of UTC against the Borrower arising as a
result thereof by way of right of subrogation or otherwise shall in all respects
be subordinated and junior in right of payment to the prior indefeasible payment
in full of all the Guaranteed Obligations owed by the Borrower to the Guaranteed
Parties.


SECTION 10.02. UTC Release Date. Upon the satisfaction of the UTC Release
Condition:
(a)the UTC Guarantee shall automatically be released;
(b)the provisions of Sections 3.12, 5.04, 6.05 and 7.01(j) shall automatically
cease to be a part of this Agreement and shall be of no further force and effect
for any purpose hereunder; and





--------------------------------------------------------------------------------

81


(c)UTC shall be released from all of its other obligations hereunder, and shall
cease to have any rights hereunder, and shall automatically cease to be a party
hereto.


[Signature pages follow]








--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.



OTIS WORLDWIDE CORPORATION,By:Name:Title:






UNITED TECHNOLOGIES CORPORATION,By:Name:Title:



[Signature Page to Otis Term Loan Credit Agreement]





--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent,individually
and as Administrative Agent,By:Name:Title:



[Signature Page to Otis Term Loan Credit Agreement]





--------------------------------------------------------------------------------



SIGNATURE PAGE TO
THE TERM LOAN CREDIT AGREEMENT
OF OTIS WORLDWIDE CORPORATION
Name of Institution:

By:Name:Title:



For any Lender requiring a second signature block:

By:Name:Title:




[Signature Page to Otis Term Loan Credit Agreement]



